 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


EXHIBIT 10.1


















DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING




GRANTOR:  (COMPANY SUBSIDIARY), L.P., a _________ limited partnership


GRANTEE:  CHICAGO TITLE INSURANCE COMPANY, TRUSTEE


GRANTEE: JPMORGAN CHASE BANK, N.A., a banking association chartered under the
laws of the United States of America, BENEFICIARY


Legal Description:
 
Additional legal on Exhibit A


Assessor's Tax parcel ID No(s): 199220-0235-01


Reference number(s) of Related Document(s):  




Loan No. V_60804








--------------------------------------------------------------------------------




DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING


THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Security
Instrument” is made as of the _____ day of November, 2006, by (COMPANY
SUBSIDIARY), a _________ limited partnership, (“Borrower”), having its principal
place of business at c/o Equity Inns, 7700 Wolf River Blvd., Germantown,
Tennessee 38138 to CHICAGO TITLE INSURANCE COMPANY (“Trustee”), having its
principal place of business at 701 5th Avenue, Suite 3400, Seattle, Washington
98104, for the benefit of JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America, having its principal
place of business at 270 Park Avenue, New York, New York 10017, as beneficiary
(“Lender”).
 


--------------------------------------------------------------------------------



 
TABLE OF CONTENTS

ARTICLE 1 -
GRANTS OF SECURITY
1
Section 1.1
PROPERTY CONVEYED
1
Section 1.2
ASSIGNMENT OF RENTS
5
Section 1.3
DEFINITION OF PERSONAL PROPERTY
6
Section 1.4
PLEDGE OF MONIES HELD
6
   
CONDITIONS TO GRANT
6
     
ARTICLE 2 -
DEBT AND OBLIGATIONS SECURED
6
Section 2.1
DEBT
6
Section 2.2
OTHER OBLIGATIONS
7
Section 2.3
DEBT AND OTHER OBLIGATIONS
7
Section 2.4
PAYMENTS
7
     
ARTICLE 3 -
BORROWER COVENANTS
7
Section 3.1
INCORPORATION BY REFERENCE
7
Section 3.2
INSURANCE
8
Section 3.3
PAYMENTS OF TAXES, ETC.
15
Section 3.4
CONDEMNATION
16
Section 3.5
USE AND MAINTENANCE OR PROPERTY
17
Section 3.6
WASTE
17
Section 3.7
COMPLIANCE WITH LAWS; ALTERATIONS
17
Section 3.8
BOOKS AND RECORDS
18
Section 3.9
PAYMENT FOR LABOR AND MATERIALS
20
Section 3.10
PERFORMANCE OF OTHER AGREEMENTS
20
Section 3.11
CERTAIN HOTEL COVENANTS
20
     
ARTICLE 4 -
SPECIAL COVENANTS
22
Section 4.1
PROPERTY USE
22
Section 4.2
ERISA
22
Section 4.3
SINGLE PURPOSE ENTITY
23
Section 4.4
EMBARGOED PERSON
29
Section 4.5
OFAC
29
Section 4.6
BANK ACCOUNTS
30
     
ARTICLE 5 -
REPRESENTATIONS AND WARRANTIES
31
Section 5.1
BORROWER’S REPRESENTATIONS
31
Section 5.2
WARRANTY OF TITLE
31
Section 5.3
STATUS OF PROPERTY
31
Section 5.4
NO FOREIGN PERSON
32
Section 5.5
SEPARATE TAX LOT
32


--------------------------------------------------------------------------------





Section 5.6
FRANCHISE AGREEMENT
33
Section 5.7
MANAGEMENT AGREEMENT
33
Section 5.8
VALIDITY OF AGREEMENTS
34
     
ARTICLE 6 -
OBLIGATIONS AND RELIANCES
34
Section 6.1
RELATIONSHIP OF BORROWER AND LENDER
34
Section 6.2
NO RELIANCE ON LENDER
34
Section 6.3
NO LENDER OBLIGATIONS
34
Section 6.4
RELIANCE
35
     
ARTICLE 7 -
FURTHER ASSURANCES
35
Section 7.1
RECORDING FEES
35
Section 7.2
FURTHER ACTS
35
Section 7.3
CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS
 
36
Section 7.4
CONFIRMATION STATEMENT
36
Section 7.5
SPLITTING OF SECURITY INSTRUMENT
37
Section 7.6
REPLACEMENT DOCUMENTS
37
     
ARTICLE 8 -
DUE ON SALE/ENCUMBRANCE
37
Section 8.1
TRANSFER DEFINITIONS
37
Section 8.2
LENDER RELIANCE
38
Section 8.3
NO SALE/ENCUMBRANCE
38
Section 8.4
EXCLUDED AND PERMITTED TRANSFERS
39
Section 8.5
NO IMPLIED FUTURE CONSENT
41
Section 8.6
COSTS OF CONSENT
41
Section 8.7
CONTINUING SEPARATENESS REQUIREMENTS
42
     
ARTICLE 9 -
DEFAULT
42
Section 9.1
EVENTS OF DEFAULT
42
Section 9.2
DEFAULT INTEREST
45
     
ARTICLE 10 -
RIGHTS AND REMEDIES
45
Section 10.1
REMEDIES
45
Section 10.2
RIGHT OF ENTRY
51
     
ARTICLE 11 -
INDEMNIFICATION; SUBROGATION
52
Section 11.1
GENERAL INDEMNIFICATION
52
Section 11.2
ENFIRONMENTAL INDEMNIFICATION
53
Section 11.3
DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES
 
55
Section 11.4
SURVIVAL OF INDEMNITIES
55


--------------------------------------------------------------------------------





ARTICLE 12 -
SECURITY AGREEMENT
55
Section 12.1
SECURITY AGREEMENT
55
Section 12.2
FIXTURE FILING INFORMATION
57
     
ARTICLE 13 -
WAIVERS
57
Section 13.1
MARSHALLING AND OTHER MATTERS
57
Section 13.2
WAIVER OF NOTICE
57
Section 13.3
SOLE DISCRETION OF LENDER
58
Section 13.4
SURVIVAL
58
Section 13.5
WAIVER OF TRAIL BY JURY
58
Section 13.6
WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY
59
     
ARTICLE 14 -
NOTICES
59
Section 14.1
NOTICES
59
     
ARTICLE 15 -
APPLICABLE LAW
60
Section 15.1
GOVERNING LAW; JURISDICTION
60
Section 15.2
USURY LAWS
60
Section 15.3
PROVISIONS SUBJECT TO APPLICABLE LAW
61
     
ARTICLE 16 -
SECONDARY MARKET
61
Section 16.1
TRANSFER OF LOAN
61
Section 16.2
SALE OF NOTES AND SECURITIZATION
61
     
ARTICLE 17 -
COSTS
62
Section 17.1
PERFORMANCE AT BORROWER’S EXPENSE
62
Section 17.2
ATTORNEY’S FEES FOR ENFORCEMENT
62
     
ARTICLE 18 -
DEFINITIONS
63
Section 18.1
GENERAL DEFINITIONS
63
     
ARTICLE 19 -
MISCELLANEOUS PROVISIONS
63
Section 19.1
NO ORAL CHANGE
63
Section 19.2
LIABILITY
63
Section 19.3
INAPPLICABLE PROVISIONS
63
Section 19.4
HEADINGS, ETC.
63
Section 19.5
DUPLICATE ORIGINALS; COUNTERPARTS
63
Section 19.6
NUMBER AND GENDER
64
Section 19.7
SUBROGATION
64
Section 19.8
ENTIRE AGREEMENT
64
     


--------------------------------------------------------------------------------





ARTICLE 20 -
TRUSTEE
64
     
ARTICLE 21 -
SPECIAL STATE OF WASHINGTON PROVISIONS
65
Section 21.1
ACCELERATION; REMEDIES
65
Section 21.2
RECONVEYANCE
66
Section 21.3
SUBSTITUTE TRUSTEE
66
Section 21.4
USE OF PROPERTY
66
Section 21.5
NO ORAL AGREEMENTS
66
     
ARTICLE 22 -
ASSIGNMENT OF CONTRACTS PROVISIONS
66
     
ARTICLE 23 -
OPERATING LEASE PROVISIONS
68





--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS


“ADA”
18
“Affiliated Manager”
38
“ALR”
5
“Annex”
30
“Applicable Laws”
18
“Assignment of Contracts”
4
“attorneys’ fees”
63
“attorneys”
53
“Bankruptcy Code”
3
“Borrower”
1
“Business Day”
61
“Collateral”
56
“counsel fees”
63
“Debt”
6
“Default Rate”
45
“Embargoed Person”
29
“Environmental Indemnity”
8
“Environmental Law”
53, 54
“Environmental Lien”
54
“ERISA”
23
“Escrow Agreement”
5
“Event of Default”
42
“Event”
63
“Exculpated Portion”
52
“family members”
40
“fees and expenses”
53
“Franchise Agreement”
33
“Franchisor”
21, 33
“Guarantor”
24, 27
“Guaranty”
8
“Hazardous Substances”
54
“”Improvements”
2
“Indemnified Parties”
55
“Insurance Premiums”
11
“Insured Casualty”
13
“Intangibles”
5
“Investor”
62
“Land”
1
“Lease”
3
“Leases”
3
“legal fees”
63
“Lender”
1


--------------------------------------------------------------------------------





“Lessee”
3
“Licenses”
32
“Loan Documents”
8
“Loan”
41
“Losses”
55
“Management Agreement”
34
“Note”
1
“Obligations”
7
“OFAC”
30
“Operating Lease”
3
“Original Assignment”
3
“Original Lessee”
33
“Original Principals”
40
“Other Charges”
15
“Other Loan Documents”
8
“Other Obligations”
7
“Patriot Act”
31
“Permitted Exceptions
31
“person”
63
“Personal Property”
6
“PML”
11
“Policies”
11
“Policy”
11
“Prohibited Person”
30
“Property Manager”
33
“Property”
1
“Qualified Insurer”
11
“Qualified Manager”
21
“Rating Agency”
62
“Release”
55
“Remediation”
55
“Rents”
3
“Restricted Party”
38
“Sale of Pledge”
38
“Securities”
62
“Securitization”
62
“Security Instrument”
1
“Taxes”
15
“Terrorism Coverage”
11
‘Terrorism Premium Cap”
12
“Transfer”
38
“Trustee”
1
“Underwritten Management Fee”
34
“Uniform Commercial Code”
3





--------------------------------------------------------------------------------





RECITALS:
 
Borrower by its Fixed Rate Note of even date herewith given to Lender is
indebted to Lender in the principal sum of $_________ in lawful money of the
United States of America (such Fixed Rate Note, together with all extensions,
renewals, modifications, substitutions and amendments thereof, shall
collectively be referred to as the “Note”, with interest from the date thereof
at the rates set forth in the Note, principal and interest to be payable in
accordance with the terms and conditions provided in the Note, and with a final
maturity date of December 1, 2016.
 
Borrower desires to secure the payment of the Debt (as defined in Article 2) and
the performance of all of its obligations under the Note and the Other
Obligations (as defined in Article 2 ).
 
ARTICLE 1 -   GRANTS OF SECURITY
 
Section 1.1  PROPERTY CONVEYED. Borrower does hereby irrevocably,
unconditionally and absolutely grant, bargain, sell, pledge, enfeoff, assign,
warrant, transfer and convey to Trustee in trust (with power of sale and right
of entry and possession) for the benefit of Lender for the purposes herein set
forth, the following property, rights, interests and estates now owned, or
hereafter acquired, by Borrower (collectively, the “Property”):
 
(a)  Land. The real property described in Exhibit A attached hereto and made a
part hereof (collectively, the “Land”), together with additional lands, estates
and (to the extent assignable) development rights hereafter acquired by Borrower
for use in connection with the development, ownership or occupancy of such real
property, and all additional lands and estates therein which may, from time to
time, by supplemental deed of trust or otherwise be expressly made subject to
the lien of this Security Instrument;
 
(b)  Improvements. The buildings, structures, fixtures, additions, accessions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (the "Improvements”),
 
(c)  Easements. All of Borrower's right, title and interest in and to all
easements, rights-of-way or use, rights, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, and all estates, rights, titles,
interests, privileges, liberties, servitudes, tenements, hereditaments and
appurtenances of any nature whatsoever, in any way now or hereafter belonging,
relating or pertaining to the Land and the Improvements and the reversion and
reversions, remainder and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land,
to the center line thereof and all the estates, rights, titles, interests, dower
and rights of dower, curtesy and rights of curtesy, property, possession, claim
and demand whatsoever, both at law
 


--------------------------------------------------------------------------------



and in equity, of Borrower of, in and to the Land and the Improvements and every
part and parcel thereof, with the appurtenances thereto;
 
(d)  Fixtures and Personal Property. All machinery, equipment, goods, inventory,
consumer goods, furnishings, fixtures (including but not limited to all heating,
air conditioning, plumbing, inventory, lighting, communications and elevator
fixtures) and other personal property of every kind and nature, whether tangible
or intangible, whatsoever owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Land and the Improvements,
or appurtenant thereto, and usable in connection with the present or future use,
maintenance, enjoyment, operation and occupancy of the Land and the
Improvements, including without limitation, beds, bureaus, chiffonniers, chests,
chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes,
draperies, curtains, shades, venetian blinds, screens, paintings, hangings,
pictures, divans, couches, luggage carts, luggage racks, stools, sofas,
chinaware, linens, pillows, blankets, glassware, foodcarts, cookware, dry
cleaning facilities, dining room wagons, keys or other entry systems, bars, bar
fixtures, mini-bars, liquor and other drink dispensers, icemakers, kitchen
equipment, radios, television sets, cable t.v. equipment, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, reservation systems and related computer software, medical
equipment, potted plants, heating, lighting and plumbing fixtures, fire
prevention and extinguishing apparatus, fittings, plants, apparatus, stoves,
ranges, refrigerators, cutlery and dishes, laundry machines, tools, machinery,
engineers, dynamos, motors, boilers, incinerators, washers and dryers, other
customary hotel equipment, and all building equipment, materials and supplies of
any nature whatsoever owned by Borrower, or in which Borrower has or shall have
an interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation, enjoyment and occupancy of the Land and the Improvements and the
right, title and interest of Borrower in and to any of the Personal Property (as
hereinafter defined) which may be subject to any security interests, as defined
in the Uniform Commercial Code, as adopted and enacted by the state or states
where any of the Property is located (the “Uniform Commercial Code”) superior in
lien to the lien of this Security Instrument and all proceeds and products of
the above;
 
(e)  Leases and Rents. All leases, subleases and other agreements (specifically
including, but not limited to that certain (i) Lease Agreement for (Hotel)
between Borrower and (COMPANY SUBSIDIARY), a ________ limited liability company
(the “Lessee”) dated on or about as of even date herewith (the “Operating
Lease”) and (ii) Original Assignment of Leases and Rents dated as of even date
herewith between Borrower and Lessee (the "Original Assignment") affecting the
use, enjoyment or occupancy of the Land and the Improvements heretofore or
hereafter entered into (including, without limitation, any and all security
interests, contractual liens and security deposits) whether before or after the
filing by or against Borrower of any petition for relief under 11 U.S.C. §101 et
seq. as the same may be amended from time to time (the “Bankruptcy Code”)
(individually, a “Lease”, collectively, the “Leases”) and all
 


--------------------------------------------------------------------------------



income, rents (including, without limitation, room rents, revenues, accounts and
receivables derived from the use or occupancy of all or any portion of the
Improvements), issues, profits and revenues (including all oil and gas or other
mineral royalties and bonuses) from the Land and the Improvements whether paid
or accruing before or after the filing by or against Borrower of any petition
for relief under the Bankruptcy Code, including, without limitation, all
revenues and credit card receipts collected from guest rooms, restaurants, bars,
meeting rooms, banquet rooms and recreational facilities, all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Borrower or any operator or manager of the
hotel or the commercial space located in the Improvements or acquired from
others (including, without limitation, from the rental of any office space,
retail space, guest rooms or other space, halls, stores, and offices, and
deposits securing reservations of such space), license, lease, sublease and
concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales (including mini-bar revenues), service charges,
vending machine sales and proceeds, if any, from business interruption or other
loss of income insurance (collectively, the “Rents”) and all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;
 
(f)  Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;
 
(g)  Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property;
 
(h)  Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
 
(i)  Conversion. All proceeds of the conversion, voluntary or involuntary, of
any of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;
 
(j)  Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interests of Trustee and/or
Lender in the Property;
 


--------------------------------------------------------------------------------





 
(k)  Agreements. All agreements, contracts (including purchase, sale, option,
right of first refusal and other contracts pertaining to the Property),
certificates, instruments, franchises, permits, licenses, approvals, consents,
plans, specifications, franchise agreements and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Property (including any Improvements or respecting any business or activity
conducted on the Land and any part thereof) and all right, title and interest of
Borrower therein and thereunder, including, without limitation, the right, upon
the occurrence and during the continuance of any Event of Default, to receive
and collect any sums payable to Borrower thereunder and specifically including
that certain Assignment of Contracts, Licenses, Permits, Agreements, Warranties
and Approvals between Borrower and the Lessee dated as of even date hereof (the
“Assignment of Contracts”) and the Original Assignment;
 
(l)  Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;
 
(m)  Accounts. All accounts, accounts receivable, escrows (including, without
limitation, all escrows, deposits, reserves and impounds established pursuant to
that certain Escrow Agreement for Reserves and Impounds of even date herewith
between Borrower and Lender; hereinafter the “Escrow Agreement”), documents,
instruments, chattel paper, deposit accounts, investment property, claims,
reserves (including deposits) representations, warranties and general
intangibles, as one or more of the foregoing terms may be defined in the Uniform
Commercial Code, and all contract rights, franchises, books, records, plans,
specifications, permits, licenses (to the extent assignable), approvals,
actions, choses, commercial tort claims, suits, proofs of claims in bankruptcy
and causes of action which now or hereafter relate to, are derived from or are
used in connection with the Property, including, without limitation, all
revenues and credit card receipts collected from guest rooms, restaurants, bars,
meeting rooms, banquet rooms, and recreational facilities, all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Debtor or any operator or manager of the
hotel or the commercial space located in the Improvements or acquired from
others (including, without limitation, from the rental of any office space,
retail space, guest rooms or other space, halls, stores, and offices, and
deposits securing reservations of such space), license, lease, sublease and
concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales, service charges, vending machine sales and proceeds,
if any, from business interruption or other loss of income insurance, or arising
from the sale of any Property or the rendition of services in the ordinary
course of business or otherwise (whether or not earned by performance), together
with any
 


--------------------------------------------------------------------------------



Property returned by or reclaimed from customers wherever such Property is
located, or the use, operation, maintenance, occupancy or enjoyment thereof or
the conduct of any business activities thereon (hereinafter collectively called
the “Intangibles”); and
 
(n)  Liquor License. To the extent assignable, all licenses, permits, approvals
and consents which are required for the sale and service of alcoholic beverages
on the Property heretofore or hereafter obtained by Borrower from applicable
state and local authorities.
 
(o)  Other Rights. Any and all other rights of Borrower in and to the Property
and any accessions, renewals, replacements and substitutions of all or any
portion of the Property and all proceeds derived from the sale, transfer,
assignment or financing of the Property or any portion thereof.
 
Section 1.2  ASSIGNMENT OF RENTS. Borrower hereby absolutely and unconditionally
assigns to Lender Borrower's right, title and interest in and to all current and
future Leases and Rents; it being intended by Borrower that this assignment
constitutes a specific, perfected and choate assignment upon recording pursuant
to RCW 7.28.230. Nevertheless, subject to the terms of this Section 1.2 and the
terms and conditions of that certain Assignment of Rents and Leases, of even
date herewith between Borrower and Lender (the “ALR”), Lender grants to Borrower
a revocable license to collect and receive the Rents. Borrower shall hold the
Rents, or a portion thereof sufficient to discharge all current sums due on the
Debt, for use in the payment of such sums and may utilize all other portions of
the rents for the payment of costs and expenses of operation of the Property and
thereafter as deemed appropriate by Borrower.
 
Section 1.3  DEFINITION OF PERSONAL PROPERTY. For purposes of this Security
Instrument, the Property identified in Subsections 1.1(d) through 1.1(o),
inclusive, shall be collectively referred to herein as the “Personal Property.”
 
Section 1.4  PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any and
all monies now or hereafter held by Lender, including, without limitation, any
sums deposited in the Funds (as defined in the Escrow Agreement), all insurance
proceeds described in Section 3.2 and condemnation awards or payments described
in Section 3.4, as additional security for the Obligations until expended or
applied as provided in this Security Instrument.
 
CONDITIONS TO GRANT
 
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Trustee, and the successors and assigns of Trustee, forever;
 
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Instrument, shall well and truly
perform the Other Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and
 


--------------------------------------------------------------------------------



every covenant and condition set forth herein and in the Note, these presents
and the estate hereby granted shall cease, terminate and be void;
provided however, that Borrower's obligation to indemnify and hold harmless
Lender pursuant to the provisions hereof with respect to matters relating to any
period of time during which this Security Instrument was in effect shall survive
any such payment or release.
 
ARTICLE 2 -   DEBT AND OBLIGATIONS SECURED
 
Section 2.1  DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the following,
in such order of priority as Lender may determine in its sole discretion (the
“Debt”):
 
(a)  the payment of the indebtedness evidenced by the Note in lawful money of
the United States of America;
 
(b)  the payment of interest, default interest, late charges and other sums, as
provided in the Note, this Security Instrument or the Other Loan Documents (as
hereinafter defined);
 
(c)  the payment of all other moneys agreed or provided to be paid by Borrower
in the Note, this Security Instrument or the Other Loan Documents;
 
(d)  the payment of all sums advanced pursuant to this Security Instrument to
protect and preserve the Property and the lien and the security interest created
hereby; and
 
(e)  the payment of all sums advanced, costs and expenses incurred, and
processing fees charged by Lender in connection with the Debt or any part
thereof, any renewal, extension, or change of or substitution for the Debt or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Borrower or Lender.
 
Section 2.2  OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):
 
(a)  the performance of all other obligations of Borrower contained herein;
 
(b)  the performance of each obligation of Borrower contained in any other
agreement given by Borrower to Lender which is for the purpose of further
securing the obligations secured hereby, and any amendments, modifications and
changes thereto; and
 
(c)  the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
 


--------------------------------------------------------------------------------



replacement for, all or any part of the Note, this Security Instrument or the
Other Loan Documents.
 
Section 2.3  DEBT AND OTHER OBLIGATIONS. Borrower's obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the "Obligations."
 
Section 2.4  PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender's sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practice of the collecting bank
or banks. Acceptance by Lender of any payment in an amount less than the amount
then due shall be deemed an acceptance on account only, and the failure to pay
the entire amount then due shall be and continue to be an Event of Default (as
hereinafter defined).
 
ARTICLE 3 -   BORROWER COVENANTS
 
Borrower covenants and agrees that:
 
Section 3.1  INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note, and (b) all and any of the documents other
than the Note or this Security Instrument now or hereafter executed by Borrower
and/or others and by or in favor of Lender in connection with the creation of
the Obligations, the payment of any other sums owed by Borrower to Lender or the
performance of any Obligations (collectively the “Other Loan Documents”), are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein. The term “Loan Documents” as used
herein shall individually and collectively refer to the Note, this Security
Instrument and the Other Loan Documents; provided, however, that notwithstanding
any provision of this Security Instrument to the contrary, the Obligations of
the Borrower under that certain Environmental Indemnity Agreement of even date
herewith executed by Borrower in favor of Lender (the “Environmental Indemnity”)
and the Obligations of the Guarantor under that certain Guaranty of even date
herewith executed by Guarantor in favor of Lender (the “Guaranty”) shall not be
deemed or construed to be secured by this Security Instrument or otherwise
restricted or affected by the foreclosure of the lien hereof or any other
exercise by Lender of its remedies hereunder or under any other Loan Document,
such Environmental Indemnity and Guaranty being intended by the signatories
thereto to be its (or their) unsecured obligation.
 
Section 3.2  INSURANCE.
 
(a)  Borrower shall obtain and maintain (or cause to be obtained and
maintained), shall pay all premiums in accordance with Subsection 3.2(b) below
for, and
 


--------------------------------------------------------------------------------



shall deliver to Lender certificates reasonably acceptable to Lender evidencing,
insurance for Borrower and the Property providing at least the following
coverages:
 
(i)  comprehensive all risk insurance providing "special" form coverage
(including, without limitation, riot and civil commotion, vandalism, malicious
mischief, water, fire, burglary and theft, sinkhole collapse, windstorm, hail,
smoke, aircraft or vehicles, sprinkler leakage, and damage from weight of ice or
snow, and without any exclusion for terrorism) on the Improvements and the
Personal Property and in each case (A) in an amount equal to 100% of the "Full
Replacement Cost," which for purposes of this Security Instrument shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B)
containing an agreed amount endorsement and replacement cost endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) providing that the deductible shall not exceed $100,000.00, for
so long as the Original Principal (as defined herein) shall control the
Borrower; and (D) containing Demolition Costs, Increased Cost of Construction
and "Ordinance or Law Coverage" or "Enforcement" endorsements in amounts
satisfactory to Lender if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses or the
ability to rebuild the Improvements is restricted or prohibited. The Full
Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Lender or by an engineer or appraiser in the
regular employ of the insurer. No omission on the part of Lender to request any
such appraisals shall relieve Borrower of any of its obligations under this
Subsection. Notwithstanding anything contained herein to the contrary, the
deductible for windstorm coverage shall be equal to the lesser of (a) a
commercially reasonable market deductible based on similar properties located in
the geographic region where the Property is located or (b) ten percent (10%) of
the Full Replacement Cost;
 
(ii)  comprehensive commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called "occurrence" form
with a combined single limit of not less than $1,000,000.00 per occurrence and
not less than $2,000,000.00 in the aggregate, as well as liquor liability
insurance in a minimum amount of $2,000,000.00 if any part of the Property is
covered by a liquor license and an aggregate coverage limit acceptable to
Lender; (B) to continue at not less than the aforesaid limit until required to
be changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an "if any"
basis; (3) independent contractors; (4) blanket contractual liability for all
contracts; (5) contractual liability covering the indemnities contained in
Article 11 
 


--------------------------------------------------------------------------------



hereof to the extent the same is available; and (D) to be with a $25,000.00
deductible;
 
(iii)  business income insurance (A) with loss payable to Lender; (B) covering
losses of income and Rents derived from the Property and any non-insured
property on or adjacent to the Property resulting from any risk or casualty
whatsoever; (C) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to 100% of the projected gross income from the Property for a period of
twelve (12) months. The amount of such business income insurance shall be
determined by Lender prior to the date hereof and at least once each year
thereafter based on Borrower's reasonable estimate of the gross income from the
Property for the succeeding twelve (12) month period. All insurance proceeds
payable to Lender pursuant to this Subsection 3.2(a) shall be held by Lender and
shall be applied to the obligations secured hereunder from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Note except to the extent such amounts are actually paid out of the proceeds
of such business income insurance;
 
(iv)  at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements: (A) owner's contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Subsection 3.2(a)(i) written in a
so-called builder's risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Subsection 3.2(a)(i), (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;
 
(v)  workers' compensation, subject to the statutory limits of the state in
which the Property is located, and employer's liability insurance with a limit
of at least $1,000,000.00 per accident and per disease per employee, and
$1,000,000.00 for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);
 
(vi)  comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, covering all boilers or other pressure vessels,
turbines, engines, machinery and equipment located at or about the Property
 


--------------------------------------------------------------------------------



(including, without limitation, electrical equipment, sprinkler systems, heating
and air conditioning equipment, refrigeration equipment and piping) for 100% of
the full replacement cost of such equipment and the building or buildings
housing same;
 
(vii)  if any portion of the Improvements is currently or at any time in the
future located in a "special flood hazard area" as designated by the Federal
Emergency Management Agency or such other applicable federal agency, flood
hazard insurance in an amount equal to the maximum amount available under the
National Flood Insurance Program and in addition to the maximum available under
the National Flood Insurance Program, any excess limits as determined by Lender
in its sole and absolute discretion;
 
(viii)  umbrella liability insurance in an amount not less than Ten Million and
No/100 Dollars $10,000,000.00 per occurrence and in the aggregate on terms
consistent with the commercial general liability insurance policy required under
Section 3.2(a)(ii) hereof;
 
(ix)  if the Property is in an area identified by any governmental, engineering
or any hazard underwriting agencies as being subject to the peril of earthquake
or located in an area with a high degree of seismic activity, with a probable
maximum loss (“PML”) exceeding fifteen percent (15%), earthquake insurance equal
to fifteen percent (15%) of the Full Replacement Cost with a waiver of
depreciation of the Property; and
 
(x)  such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located, including, without
limitation, mine subsidence insurance and environmental insurance, to the extent
available on commercially reasonable terms.
 
(b)  All insurance provided for in Subsection 3.2(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may from time to time be satisfactory to Lender, for a minimum policy
term not less than one year, issued by financially sound and responsible
insurance companies authorized to do business in the state in which the Property
is located as admitted or unadmitted carriers which, in either case, have been
approved by Lender and which have a claims paying ability rating of at least A
or better issued by Standard & Poor's Ratings Services, a division of the
Mc-Graw Hill Companies, Inc. or with a claims paying ability rating otherwise
acceptable to Lender (each such insurer shall be referred to below as a
“Qualified Insurer”). Such Policies shall not be subject to invalidation due to
the use or occupancy of the Property for purposes more hazardous than the use of
the Property at the time such Policies were issued. Not less than thirty (30)
days prior to the expiration
 


--------------------------------------------------------------------------------



dates of the Policies theretofore furnished to Lender pursuant to Subsection
3.2(a), certificates evidencing renewal or replacement Policies accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), shall be delivered by Borrower to Lender. No Policy
required under Sections 3.2(a)(i) and (iii) hereof shall contain an exclusion
from coverage under such Policy for loss or damage incurred as a result of an
act of terrorism or similar acts of sabotage, or if any such Policy does contain
such an exclusion, Borrower shall obtain and maintain a separate terrorism
insurance policy with coverage amounts and for periods required by Sections
3.2(a)(i) and (iii) above (“Terrorism Coverage”); provided, however, Borrower
shall not be required to pay more than $_________ (the “Terrorism Premium Cap”)
in annual premiums to obtain Terrorism Coverage.  If the Terrorism Premium Cap
is not sufficient to purchase the amount of Terrorism Coverage required by
Sections 3.2(a)(i) and (iii) above, then Borrower shall purchase the amount of
Terrorism Coverage that is available for the Terrorism Premium Cap. Upon a
request by Lender, Borrower shall provide to Lender certified copies of the
Policies.
 
(c)  Borrower shall not obtain (i) separate insurance concurrent in form or
contributing in the event of loss with that required in Subsection 3.2(a) to be
furnished by, or which may be reasonably required to be furnished by, Borrower,
or (ii) any umbrella or blanket liability or casualty Policy unless, in each
case, Lender's interest is included therein as provided in this Security
Instrument and such Policy is issued by a Qualified Insurer. If Borrower obtains
separate insurance or an umbrella or a blanket Policy, Borrower shall notify
Lender of the same and shall cause certified copies of each Policy to be
delivered as required in Subsection 3.2(a). Any blanket insurance Policy shall
specifically allocate to the Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Subsection 3.2(a).
 
(d)  All Policies of insurance provided for or contemplated by Subsection 3.2(a)
shall name Lender, its successors and assigns, including any servicers, trustees
or other designees of Lender, and Borrower as the insured or additional insured,
as their respective interests may appear, and in the case of property damage,
boiler and machinery, and flood insurance, shall contain a so-called New York
standard non-contributing Lender clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.
 
(e)  All Policies of insurance provided for in Subsection 3.2(a) shall contain
clauses or endorsements to the effect that:
 
(i)  no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;
 


--------------------------------------------------------------------------------





 
(ii)  the Policy shall not be materially changed (other than to increase the
coverage provided on the Property thereby) or canceled without at least thirty
(30) days' prior written notice to Lender and any other party named therein as
an insured;
 
(iii)  each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and
 
(iv)  Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
 
(f)  Borrower shall furnish to Lender within ten (10) calendar days after
Lender's request therefor, a statement certified by Borrower or a duly
authorized officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification that the insurance policies maintained on the Property comply with
the requirements hereof, issued by an independent insurance broker or appraiser
acceptable to Lender.
 
(g)  If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right but not the obligation, without notice to Borrower, to take such action as
Lender deems necessary to protect its interest in the Property, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and until paid shall be
secured by this Security Instrument and shall bear interest at the Default Rate
(as hereinafter defined).
 
(h)  If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Borrower shall give prompt notice thereof to Lender.
 
(i)  In case of loss covered by Policies, Lender may either (1) settle and
adjust any claim without the consent of Borrower, or (2) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that so long as Original Principal controls Borrower, Borrower may
adjust losses aggregating not in excess of $100,000.00 if such adjustment is
carried out in a competent and timely manner, and provided that in any case
Lender shall and is hereby authorized to collect and receive any such insurance
proceeds; and the reasonable expenses incurred by Lender in the adjustment and
collection of insurance proceeds shall become part of the Debt and be secured
 


--------------------------------------------------------------------------------



hereby and shall be reimbursed by Borrower to Lender upon demand (unless
deducted by and reimbursed to Lender from such proceeds).
 
(ii)  In the event of any insured damage to or destruction of the Property or
any part thereof (herein called an “Insured Casualty”), if (A) in the reasonable
judgment of Lender, the Property can be restored within six (6) months after
insurance proceeds are made available and at least six (6) months prior to the
Maturity Date (as defined in the Note) to an economic unit not less valuable
(including an assessment by Lender of the impact of the termination of any
Leases due to such Insured Casualty) and not less useful than the same was prior
to the Insured Casualty, and after such restoration will adequately secure the
outstanding balance of the Debt, and (B) no Event of Default (hereinafter
defined) shall have occurred and be then continuing, then the proceeds of
insurance shall be applied to reimburse Borrower for the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to
Insured Casualty, as provided below; and Borrower hereby covenants and agrees
forthwith to commence and diligently to prosecute such restoring, repairing,
replacing or rebuilding; provided, however, in any event Borrower shall pay all
costs (and if required by Lender, Borrower shall deposit the total thereof with
Lender in advance) of such restoring, repairing, replacing or rebuilding in
excess of the net proceeds of insurance made available pursuant to the terms
hereof.
 
(iii)  Except as provided above, the proceeds of insurance collected upon any
Insured Casualty shall, at the option of Lender in its sole discretion, be
applied to the payment of the Debt or applied to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Property or part thereof
subject to the Insured Casualty, in the manner set forth below. Any such
application to the Debt shall not be considered a voluntary prepayment requiring
payment of the prepayment consideration provided in the Note, and, except as
provided in the Note, shall not reduce or postpone any payments otherwise
required pursuant to the Note, other than the final payment on the Note.
 
(iv)  If proceeds of insurance, if any, are made available to Borrower for the
restoring, repairing, replacing or rebuilding of the Property, Borrower hereby
covenants to restore, repair, replace or rebuild the same to be of at least
equal value and of substantially the same character as prior to such damage or
destruction, all to be effected in accordance with applicable law and plans and
specifications approved in advance by Lender.
 
(v)  If Borrower is entitled to reimbursement out of insurance proceeds held by
Lender, such proceeds shall be disbursed from time to time upon Lender being
furnished with (1) evidence satisfactory to it (which evidence may include
inspection[s] of the work performed) that the restoration, repair, replacement
and rebuilding covered by the disbursement has been completed in accordance with
 


--------------------------------------------------------------------------------



plans and specifications approved by Lender, (2) evidence satisfactory to it of
the estimated cost of completion of the restoration, repair, replacement and
rebuilding, (3) funds, or, at Lender's option, assurances satisfactory to Lender
that such funds are available, sufficient in addition to the proceeds of
insurance to complete the proposed restoration, repair, replacement and
rebuilding, and (4) such architect's certificates, waivers of lien, contractor's
sworn statements, title insurance endorsements, bonds, plats of survey and such
other evidences of cost, payment and performance as Lender may reasonably
require and approve; and Lender may, in any event, require that all plans and
specifications for such restoration, repair, replacement and rebuilding be
submitted to and approved by Lender prior to commencement of work. With respect
to disbursements to be made by Lender: (A) no payment made prior to the final
completion of the restoration, repair, replacement and rebuilding shall exceed
ninety percent (90%) of the value of the work performed from time to time; (B)
funds other than proceeds of insurance shall be disbursed prior to disbursement
of such proceeds; and (C) at all times, the undisbursed balance of such proceeds
remaining in the hands of Lender, together with funds deposited for that purpose
or irrevocably committed to the satisfaction of Lender by or on behalf of
Borrower for that purpose, shall be at least sufficient in the reasonable
judgment of Lender to pay for the cost of completion of the restoration, repair,
replacement or rebuilding, free and clear of all liens or claims for lien and
the costs described in Subsection 3.2(h)(vi) below. Any surplus which may remain
out of insurance proceeds held by Lender after payment of such costs of
restoration, repair, replacement or rebuilding shall be paid to any party
entitled thereto. In no event shall Lender assume any duty or obligation for the
adequacy, form or content of any such plans and specifications, nor for the
performance, quality or workmanship of any restoration, repair, replacement and
rebuilding.
 
(vi)  Notwithstanding anything to the contrary contained herein, the proceeds of
insurance reimbursed to Borrower in accordance with the terms and provisions of
this Security Instrument shall be reduced by the reasonable costs (if any)
incurred by Lender in the adjustment and collection thereof and in the
reasonable costs incurred by Lender of paying out such proceeds (including,
without limitation, reasonable attorneys' fees and costs paid to third parties
for inspecting the restoration, repair, replacement and rebuilding and reviewing
the plans and specifications therefor).
 
Section 3.3  PAYMENT OF TAXES, ETC.
 
(a)  Borrower shall pay (or cause to be paid) all taxes, assessments, water
rates, sewer rents, governmental impositions, and other charges, including
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, maintenance charges and similar
 


--------------------------------------------------------------------------------



charges, now or hereafter levied or assessed or imposed against the Property or
any part thereof (the “Other Charges”), and all charges for utility services
provided to the Property as same become due and payable. Borrower will deliver
to Lender, promptly upon Lender's request, evidence satisfactory to Lender that
the Taxes, Other Charges and utility service charges have been so paid or are
not then delinquent. Borrower shall not allow and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Property. Except to the extent sums sufficient to pay all
Taxes and Other Charges have been deposited with Lender in accordance with the
terms of this Security Instrument, Borrower shall furnish to Lender paid
receipts for the payment of the Taxes and Other Charges prior to the date the
same shall become delinquent.
 
(b)  After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, provided that (i) no Event of Default has
occurred and is continuing under the Note, this Security Instrument or any of
the Other Loan Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property, (iii) such proceeding shall suspend the collection of the Taxes
from Borrower and from the Property or Borrower shall have paid all of the Taxes
under protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, (vi) Borrower shall have set aside and
deposited with Lender adequate reserves for the payment of the Taxes, together
with all interest and penalties thereon, unless Borrower has paid all of the
Taxes under protest, and (vii) Borrower shall have furnished the security as may
be required in the proceeding, or as may be requested by Lender to insure the
payment of any contested Taxes, together with all interest and penalties
thereon.
 
Section 3.4  CONDEMNATION. Borrower shall, or shall cause Lessee to promptly
give Lender notice of the actual or threatened commencement of any condemnation
or eminent domain proceeding and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. In case of any condemnation
award excess of $100,000.00, Lender may either (1) settle and adjust any such
claim with the consent of Borrower (which consent shall not be unreasonably
withheld, conditioned or delayed and shall not be required during the
continuance of an Event of Default), or (2) allow Borrower to agree with the
condemning authority on the amount of the award to be paid. Borrower has the
sole right to agree with the condemning authority with regard to condemnation
awards in any one instance aggregating not in excess of $100,000.00 if Borrower
acts in a competent and timely manner. While an Event of Default is continuing
hereunder, Lender is hereby irrevocably appointed as Borrower's
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any award or payment for said condemnation or eminent domain
and to make any compromise or settlement in connection with such proceeding,
subject to the provisions of this Security Instrument.
 


--------------------------------------------------------------------------------



Notwithstanding any taking by any public or quasi-public authority through
eminent domain or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Security Instrument and the Debt shall not be reduced
until any award or payment therefor shall have been actually received and
applied by Lender, after the deduction of reasonable expenses of collection, to
the reduction or discharge of the Debt. Lender shall not be limited to the
interest paid on the award by the condemning authority but shall be entitled to
receive out of the award interest at the rate or rates provided herein or in the
Note. Borrower shall cause the award or payment made in any condemnation or
eminent domain proceeding, which is payable to Borrower, to be paid directly to
Lender. Lender may apply any award or payment to the reduction or discharge of
the Debt whether or not then due and payable (such application to be free from
any prepayment consideration provided in the Note, except that if an Event of
Default, or an event which with notice and/or the passage of time, or both,
would constitute an Event of Default, has occurred, then such application shall
be subject to the full prepayment consideration computed in accordance with the
Note). If the Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the award or payment, Lender shall have the right, whether
or not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the award or payment, or a portion thereof sufficient to pay
the Debt.
 
Section 3.5  USE AND MAINTENANCE OF PROPERTY. Borrower shall cause the Property
to be maintained and operated in a good and safe condition and repair and in
keeping with the condition and repair of properties of a similar use, value,
age, nature and construction. Borrower shall not allow the Property to be used,
maintained or operated in any manner which constitutes a public or private
nuisance or which makes void, voidable, or cancelable, or increases the premium
of, any insurance then in force with respect thereto. The Improvements and the
Personal Property shall not be removed, demolished or materially altered (except
for normal replacement of the Personal Property with items of the same utility
and of equal or greater value) without the prior written consent of Lender.
Borrower shall, or shall cause Lessee to promptly repair, replace or rebuild any
part of the Property which may be destroyed by any casualty (to the extent
Lender permits the use of insurance proceeds for repair after an insured
casualty) , or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.4 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Neither Borrower nor Lessee shall initiate, join in,
acquiesce in, or consent to any change in any private restrictive covenant,
zoning law or other public or private restriction, limiting or defining the uses
which may be made of the Property or any part thereof. If under applicable
zoning provisions the use of all or any portion of the Property is or shall
become a nonconforming use, neither Borrower nor Lessee will cause or permit the
nonconforming use to be discontinued or abandoned without the express written
consent of Lender (provided that Lender permits Borrower to use the proceeds of
insurance for such purpose, to the extent discontinuance or abandonment would
result from an insured casualty). Neither Borrower nor Lessee shall take any
steps whatsoever to convert the Property, or any portion thereof, to a
condominium or cooperative form of management.
 


--------------------------------------------------------------------------------





 
Section 3.6  WASTE. Borrower shall not commit or suffer any waste of the
Property or allow Lessee to commit or suffer any waste of the Property
(excluding waste which results from an insured casualty for which Lender does
not release insurance proceeds) or, without first obtaining such additional
insurance as may be necessary to cover a proposed change in use of the Property,
make or allow Lessee to make any change in the use of the Property which will in
any way materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security of
this Security Instrument. Borrower will not, nor will allow Lessee, without the
prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Land, regardless of the depth thereof or the method of mining
or extraction thereof.
 
Section 3.7  COMPLIANCE WITH LAWS; ALTERATIONS.
 
(a)  Borrower shall promptly comply with and cause Lessee to promptly comply, in
all material respects, with all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations or court orders
affecting or which may be interpreted to affect the Property, or the use
thereof, including, but not limited to, the Americans with Disabilities Act (the
“ADA”) (collectively “Applicable Laws”).
 
(b)  Notwithstanding any provisions set forth herein or in any document
regarding Lender's approval of alterations of the Property, Borrower shall not
alter the Property (or allow Lessee to alter the Property) in any manner which
would increase Borrower's (or, if applicable, Lessee's) responsibilities for
compliance with Applicable Laws without the prior written approval of Lender.
Lender's approval of the plans, specifications, or working drawings for
alterations of the Property shall create no responsibility or liability on
behalf of Lender for their completeness, design, sufficiency or their compliance
with Applicable Laws. The foregoing shall apply to tenant improvements
constructed by Borrower or Lessee or by any of its tenants. Lender may condition
any such approval upon receipt of a certificate of compliance with Applicable
Laws from an independent architect, engineer, or other person acceptable to
Lender.
 
(c)  Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a violation of any Applicable Laws and of the commencement
of any proceedings or investigations which relate to compliance with Applicable
Laws.
 
(d)  Borrower shall take commercially reasonable measures to prevent and will
not engage in or knowingly permit any illegal activities at the Property.
 


--------------------------------------------------------------------------------





 
Section 3.8  BOOKS AND RECORDS.
 
(a)  Borrower shall keep accurate books and records of account in accordance
with sound accounting principles in which full, true and correct entries shall
be promptly made with respect to Borrower, the Property and the operation
thereof, and will permit all such books and records (including without
limitation all contracts, statements, invoices, bills and claims for labor,
materials and services supplied for the construction, repair or operation to
Borrower of the Improvements) to be inspected or audited, subject to the
provisions of the Management Agreement, and copies made by Lender and its
representatives during normal business hours and at any other reasonable times.
Borrower represents that its chief executive office is as set forth in the
introductory paragraph of this Security Instrument and that all books and
records pertaining to the Property are maintained at the Property or at the
office of the Property Manager, or, if applicable, the Qualified Manager.
Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) calendar days after the end of each calendar quarter the
following items, each certified by Borrower as being true and correct, in such
format and in such detail as Lender or its servicer may request:
 
(i)  if (and only if) there are tenants at the Property (other than the Lessee)
a written statement (rent roll) dated as of the last day of each such calendar
quarter identifying each of the Leases by the term, space occupied, rental
required to be paid, security deposit paid, any rental concessions, and
identifying any defaults or payment delinquencies thereunder;
 
(ii)  a report of occupancy for the hotel located on the Property for the
subject quarter, including an average daily rate, and any and all franchise
inspection reports received by Borrower during the subject quarter; and
 
(iii)  quarterly and year to date operating statements prepared for each
calendar quarter during each such reporting period detailing the total revenues
received and total expenses incurred with respect to the Property.
 
(b)  Within ninety (90) calendar days following the end of each calendar year,
Borrower shall furnish to Lender (i) a statement of profit and loss for the
Property in such format and in such reasonable detail as Lender or its servicer
may request and (ii) a certificate from an authorized representative of Borrower
certifying, to the best knowledge of the authorized representative of Borrower,
that such annual financial statements present fairly the financial condition and
the results of operations of Borrower and the Property and, following an Event
of Default, an unqualified opinion of a firm of independent accountants
reasonably acceptable to Lender.
 
(c)  Borrower will permit representatives appointed by Lender, including
independent accountants, agents, attorneys, appraisers and any other persons, to
visit and
 


--------------------------------------------------------------------------------



inspect during its normal business hours and at any other reasonable times any
of the Property and to make photographs thereof, and to write down and record
any information such representatives obtain, and shall permit Lender or its
representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Security Instrument or any
of the Other Loan Documents and to discuss all such matters with its officers,
employees and representatives. Borrower will furnish to Lender at Borrower's
expense all evidence which Lender may from time to time reasonably request as to
the accuracy and validity of or compliance with all representations and
warranties made by Borrower in the Loan Documents and satisfaction of all
conditions contained therein. Any inspection or audit of the Property or the
books and records of Borrower, or the procuring of documents and financial and
other information, by or on behalf of Lender, shall be at Borrower's expense up
to $2,000.00 per inspection or audit and requested no more than once per year
prior to an Event of Default, and shall not constitute any assumption of
responsibility or liability by Lender to Borrower or anyone else with regard to
the condition, construction, maintenance or operation of the Property, nor
Lender's approval of any certification given to Lender nor relieve Borrower of
any of Borrower's obligations.
 
(d)  Prior to the transfer of the Loan by Lender pursuant to Section 16.1
hereof, Borrower shall deliver to Lender the reports required by Section 3.8(a)
on a monthly basis. Such reports shall be delivered within thirty (30) calendar
days after the end of each calendar month.
 
Section 3.9  PAYMENT FOR LABOR AND MATERIALS.
 
(a)  Borrower will promptly pay when due and cause Lessee to promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Property and never permit to exist
beyond the due date thereof in respect of the Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof, except for
the Permitted Exceptions (as hereinafter defined).
 
(b)  After prior written notice to Lender, Borrower, at its own expense may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the bills and costs referred to in Section 3.9(a),
provided that (i) no Event of Default has occurred and is continuing under the
Note, this Security Instrument or any of the Other Loan Documents, (ii) such
proceeding shall suspend the collection of such bills and costs from Borrower
and from the Property or Borrower shall have paid all of such bills and costs
under protest, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (iv) neither the Property
nor any part thereof or
 
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost and (v) Borrower shall have set aside and deposited with Lender
adequate reserves or other security, reasonably satisfactory to Lender, for the
payment of such bills and costs, together with all interest and penalties
thereon, unless Borrower has paid all of such bills and costs under protest.
 
Section 3.10  PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and
perform and cause Lessee to observe and perform each and every term to be
observed or performed by Borrower or Lessee pursuant to the terms of any
agreement or recorded instrument affecting or pertaining to the Property, or
given by Borrower to Lender for the purpose of further securing an obligation
secured hereby and any amendments, modifications or changes thereto.
 
Section 3.11  CERTAIN HOTEL COVENANTS. Borrower further covenants and agrees
with Lender as follows:
 
(a)  Subject to Section 3.11(c)(i) below, Borrower shall cause the Lessee to
cause the hotel located on the Property to be operated pursuant to the Franchise
Agreement (as hereinafter defined) and the Management Agreement (as hereinafter
defined).
 
(b)  Borrower covenants and agrees that it shall (or, if applicable, Borrower
shall cause the Lessee to):
 
(i)  promptly perform and/or observe all of the covenants and agreements
required to be performed and observed by it under the Franchise Agreement and
the Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder;
 
(ii)  promptly notify Lender of any default under the Franchise Agreement or the
Management Agreement of which it is aware;
 
(iii)  promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by Lessee
under the Franchise Agreement or the Management Agreement; and
 
(iv)  promptly enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by Promus Hotels, Inc.,
a Delaware corporation (the “Franchisor”) under the Franchise Agreement and the
Property Manager under the Management Agreement.
 
(c)  Borrower consents and agrees that it shall not allow the Lessee to do the
following, without Lender's prior written consent:
 
(i)  surrender, terminate or cancel the Franchise Agreement or the Management
Agreement; provided, however, the Management Agreement may be
 


--------------------------------------------------------------------------------



terminated by the Lessee if the Property Manager is in default under the terms
of the Management Agreement or the Lessee otherwise has the right to terminate
the Property Manager under the terms of the Management Agreement so long as
Lessee, before terminating the Management Agreement, notifies Lender of its
intention to do so and agrees to provide a Qualified Manager which shall replace
the Property Manager. "Qualified Manager” shall mean a replacement property
manager of the Property which, including its affiliates, (i) has been approved,
in writing, by the Franchisor, with evidence of such approval sent to Lender,
(ii) is the property manager pursuant to a replacement property management
agreement that is structured at then-prevailing market rates for manager of
properties similar to the Property and (iii) agrees to enter into (with
Borrower, Lessee and Lender) a tri-party agreement acceptable to Lender
comparable to the Acknowledgment of Property Manager executed by the Property
Manager as of even date herewith. Notwithstanding anything contained herein to
the contrary, the provisions of Section 8.4(b) must also be complied with in
order for a Qualified Manager to be appointed or selected;
 
(ii)  reduce or consent to the reduction of the term of the Franchise Agreement;
 
(iii)  increase or consent to the increase of the amount of any charges under
the Franchise Agreement or in the management fees payable under the Management
Agreement in excess of five percent (5%) of gross revenues of the Property; or
 
(iv)  otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Franchise Agreement in any material
respect.
 
(d)  Borrower shall not, without Lender's prior consent, enter into transactions
(or allow Lessee to enter into transactions) with any affiliate, including
without limitation, any arrangement providing for the managing of the hotel
located on the Property, the rendering or receipt of services or the purchase or
sale of inventory, except any such transaction in the ordinary course of
business of Borrower if the monetary or business consideration arising therefrom
would be substantially as advantageous to Borrower as the monetary or business
consideration that would obtain in a comparable transaction with a person not an
affiliate of Borrower.
 
(e)  Except as provided in Section 3.11(c)(i), Borrower shall cause the Lessee
to maintain the Management Agreement for the operation of the Property in full
force and effect and timely perform all of Lessee's obligations thereunder and
enforce performance of all obligations of the Property Manager thereunder, and
not permit the termination or amendment of such Management Agreement unless the
prior written consent of Lender is first obtained. Borrower will cause the
Lessee and the Property Manager to enter into an assignment and subordination of
such Management Agreement in form satisfactory to
 


--------------------------------------------------------------------------------



Lender, assigning and subordinating the Property Manager's interest in the
Property and all fees and other rights of the manager pursuant to such
Management Agreement to the rights of Lender.
 
ARTICLE 4 -   SPECIAL COVENANTS
 
Borrower covenants and agrees that:
 
Section 4.1  PROPERTY USE. The Property shall be used only for a hotel and
ancillary services and amenities, and for no other use without the prior written
consent of Lender, which consent may be withheld in Lender's sole and absolute
discretion.
 
Section 4.2  ERISA.
 
(a)  It shall not engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, this Security Instrument and the Other Loan Documents) to
be a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
 
(b)  It shall deliver to Lender such certifications or other evidence from time
to time throughout the term of the Security Instrument, as requested by Lender
in its sole discretion, that (i) Borrower is not an "employee benefit plan" as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
"governmental plan" within the meaning of Section 3(32) of ERISA; (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:
 
(i)  Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);
 
(ii)  Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by "benefit plan investors" within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or
 
(iii)  Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of 29 C.F.R. § 2510.3-101(c) or (e) or an investment
company registered under The Investment Company Act of 1940.
 
Section 4.3  SINGLE PURPOSE ENTITY. (1) Borrower covenants and agrees that it
has not and shall not:
 
(a)  engage in any business or activity other than the acquisition, ownership,
operation and maintenance of the Property, and activities incidental thereto;
 


--------------------------------------------------------------------------------





 
(b)  acquire or own any material asset other than (i) the Property, and (ii)
such incidental Personal Property as may be necessary for the operation of the
Property;
 
(c)  merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Lender's consent;
 
(d)  fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, or without the prior written consent of
Lender, amend or modify in any material respect, terminate or fail to comply
with the provisions of Borrower's Partnership Agreement, Articles or Certificate
of Incorporation, Articles of Organization, Operating Agreement or similar
organizational documents, as the case may be;
 
(e)  own any subsidiary or make any investment in or acquire the obligations or
securities of any other person or entity without the consent of Lender;
 
(f)  commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Borrower not prohibited hereunder and properly accounted
for;
 
(g)  incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt, except unsecured trade and
operational debt incurred with trade creditors in the ordinary course of its
business of owning and operating the Property in such amounts as are normal and
reasonable under the circumstances, provided that such debt is not evidenced by
a note and is paid when due and provided in any event the outstanding principal
balance of such debt shall not exceed at any one time four percent (4%) of the
outstanding Debt;
 
(h)  allow any person or entity to pay its debts and liabilities (except a
Guarantor) or fail to pay its debts and liabilities solely from its own assets;
 
(i)  fail to maintain its records, books of account and bank accounts separate
and apart from those of the shareholders, partners, members, principals and
affiliates of Borrower, the affiliates of a shareholder, partner or member of
Borrower, and any other person or entity or fail to prepare and maintain its own
financial statements in accordance with generally accepted accounting principles
and susceptible to audit, or if such financial statements are consolidated fail
to cause such financial statements to contain footnotes disclosing that the
Property is actually owned by the Borrower;
 
(j)  enter into any contract or agreement with any shareholder, partner, member,
principal or affiliate of Borrower, any guarantor of all or a portion of the
Debt (a
 


--------------------------------------------------------------------------------



“Guarantor”) or any shareholder, partner, member, principal or affiliate
thereof, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any shareholder, partner, member, principal or
affiliate of Borrower or Guarantor, or any shareholder, partner, member,
principal or affiliate thereof;
 
(k)  seek dissolution or winding up, in whole or in part;
 
(l)  fail to correct any known misunderstandings regarding the separate identity
of Borrower;
 
(m)  hold itself out to be responsible or pledge its assets or credit worthiness
for the debts of another person or entity or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
debts of the Borrower (except for a Guarantor);
 
(n)  make any loans or advances to any third party, including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof, except advances to the Lessee
or Property Manager in accordance with the requirements of the Management
Agreement and Disbursements to members of Borrower not prohibited under the Loan
Documents;
 
(o)  fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks;
 
(p)  fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof);
 
(q)  fail to allocate fairly and reasonably among Borrower and any third party
(including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;
 
(r)  allow any person or entity to pay the salaries of Borrower's employees or
fail to maintain a sufficient number of employees for its contemplated business
operations;
 
(s)  fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, subject only to the limits of revenues
generated by the Property;
 


--------------------------------------------------------------------------------





 
(t)  file a voluntary petition or otherwise initiate proceedings to have the
Borrower or any general partner, manager or managing member of Borrower
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against the Borrower or any general partner, manager
or managing member of Borrower, or file a petition seeking or consenting to
reorganization or relief of the Borrower or any general partner, manager or
managing member of Borrower as debtor under any applicable federal or state law
relating to bankruptcy, insolvency, or other relief for debtors with respect to
the Borrower or any general partner, manager or managing member of Borrower; or
seek or consent to the appointment of any trustee, receiver, conservator,
assignee, sequestrator, custodian, liquidator (or other similar official) of the
Borrower or any general partner, manager or managing member of Borrower or of
all or any substantial part of the properties and assets of the Borrower or any
general partner, manager or managing member of Borrower, or make any general
assignment for the benefit of creditors of the Borrower or any general partner,
manager or managing member of Borrower , or admit in writing the inability of
the Borrower or any general partner, manager or managing member of Borrower to
pay its debts generally as they become due or declare or effect a moratorium on
the Borrower or any general partner, manager or managing member of Borrower debt
or take any action in furtherance of any such action;
 
(u)  share any common logo (other than logos associated with the Franchisor of
the hotel and logos associated with the Borrower's affiliation with Equity Inns,
Inc.) with or hold itself out as or be considered as a department or division of
(i) any shareholder, partner, principal, member or affiliate of Borrower, (ii)
any affiliate of a shareholder, partner, principal, member or affiliate of
Borrower, or (iii) any other person or entity or allow any person or entity to
identify the Borrower as a department or division of that person or entity; or
 
(v)  conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Borrower or the creditors of
any other person or entity.
 
(2) Borrower covenants and agrees that Lessee has not and shall not:
 
(a) engage in any business or activity other than the acquisition, ownership,
operation and maintenance of its leasehold interest in the Property, and
activities incidental thereto;
 
(b) acquire or own any material asset other than (i) its leasehold interest in
the Property, and (ii) such incidental Personal Property as may be necessary for
the operation of the Property;
 


--------------------------------------------------------------------------------





 
(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Lender's consent;
 
(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Lender,
amend, modify, terminate or fail to comply with the provisions of Lessee's
Partnership Agreement, Articles or Certificate of Incorporation, Articles of
Organization, Operating Agreement or similar organizational documents, as the
case may be;
 
(e) own any subsidiary or make any investment in or acquire the obligations or
securities of any other person or entity without the consent of Lender;
 
(f) commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Lessee permitted hereunder and properly accounted for;
 
(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than its obligations under the Operating
Lease, except unsecured trade and operational debt incurred with trade creditors
in the ordinary course of its business of owning and operating the Property in
such amounts as are normal and reasonable under the circumstances, provided that
such debt is not evidenced by a note and is paid when due and provided in any
event the outstanding principal balance of such debt shall not exceed at any one
time four percent (4%) of the outstanding Debt, which four percent (4%)
specifically excludes (a) the amounts that are paid out of reserves held by
Lender and (b) the following GAAP (meaning generally accepted accounting
principles as applied in the United States defined by the Financial Accounting
Standards Board or its successor, as in effect from time to time consistently
applied) accruals: (i) employee benefits, (ii) payroll taxes and (iii) income
taxes;
 
(h) allow any person or entity to pay its debts and liabilities or fail to pay
its debts and liabilities solely from its own assets;
 
(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of the shareholders, partners, members, principals and
affiliates of Lessee, the affiliates of a shareholder, partner or member of
Lessee, and any other person or entity or fail to prepare and maintain its own
financial statements in accordance with generally accepted accounting principles
and susceptible to audit, or if such financial statements are consolidated fail
to cause such financial statements to contain footnotes disclosing that the
Property is actually owned by the Lessee;
 


 
(j) enter into any contract or agreement with any shareholder, partner, member,
principal or affiliate of Lessee, any Guarantor or any shareholder, partner,
member, principal or affiliate thereof, except upon terms and conditions that
are intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any shareholder,
partner, member, principal or affiliate of Lessee or Guarantor, or any
shareholder, partner, member, principal or affiliate thereof;
 
(k) seek dissolution or winding up, in whole or in part;
 
(l) fail to correct any known misunderstandings regarding the separate identity
of Lessee;
 
(m) hold itself out to be responsible or pledge its assets or credit worthiness
for the debts of another person or entity or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
debts of the Lessee;
 
(n) make any loans or advances to any third party, including any shareholder,
partner, member, principal or affiliate of Lessee, or any shareholder, partner,
member, principal or affiliate thereof;
 
(o) fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks;
 
(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Lessee is
responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Lessee, or any shareholder, partner,
member, principal or affiliate thereof);
 
(q) fail to allocate fairly and reasonably among Lessee and any third party any
overhead for common employees, shared office space or other overhead and
administrative expenses;
 
(r) allow any person or entity to pay the salaries of its own employees or fail
to maintain a sufficient number of employees for its contemplated business
operations;
 
(s) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 


--------------------------------------------------------------------------------





 
(t) file a voluntary petition or otherwise initiate proceedings to have the
Lessee or any general partner, manager or managing member of Lessee adjudicated
bankrupt or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against the Lessee or any general partner, manager or managing
member of Lessee, or file a petition seeking or consenting to reorganization or
relief of the Lessee or any general partner, manager or managing member of
Lessee as debtor under any applicable federal or state law relating to
bankruptcy, insolvency, or other relief for debtors with respect to the Lessee
or any general partner, manager or managing member of Lessee; or seek or consent
to the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) of the Lessee or
any general partner, manager or managing member of Lessee or of all or any
substantial part of the properties and assets of the Lessee or any general
partner, manager or managing member of Lessee, or make any general assignment
for the benefit of creditors of the Lessee or any general partner, manager or
managing member of Lessee , or admit in writing the inability of the Lessee or
any general partner, manager or managing member of Lessee to pay its debts
generally as they become due or declare or effect a moratorium on the Lessee or
any general partner, manager or managing member of Lessee debt or take any
action in furtherance of any such action;
 
(u) share any common logo with or hold itself out as or be considered as a
department or division of (i) any shareholder, partner, principal, member or
affiliate of Lessee, (ii) any affiliate of a shareholder, partner, principal,
member or affiliate of Lessee, or (iii) any other person or entity or allow any
person or entity to identify the Lessee as a department or division of that
person or entity; or
 
(v) conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Lessee or the creditors of
any other person or entity.
 
Section 4.4  EMBARGOED PERSON. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, to Borrower's knowledge (a) none of the funds or
other assets of Borrower and Guarantor constitute property of, or are
beneficially owned, directly or indirectly (excluding any shares owned in any
publicly traded company), by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law (“Embargoed Person”); (b)
no Embargoed Person has any interest of any nature whatsoever in Borrower or
Guarantor, as applicable (excluding any shares owned in any publicly traded
company), with the result that the investment in Borrower or Guarantor, as
applicable (whether
 


--------------------------------------------------------------------------------



directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower, or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.
 
Section 4.5  OFAC. Borrower hereby represents and warrants that, to Borrower's
knowledge, Borrower and Guarantor and each and every Person affiliated with
Borrower and/or Guarantor or that to Borrower's knowledge has an economic
interest in Borrower, or, to Borrower's knowledge, that has or will have an
interest in the transaction contemplated by this Security Instrument or in the
Property or will participate, in any manner whatsoever, in the Loan (excluding
any shareholder in any publicly traded company) are (i) in full compliance with
all applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury; (ii) is not a
Prohibited Person (as defined below); (iii) in full compliance with the
requirements of the Patriot Act and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (as used in this Section only, “OFAC”); (iv) operated under policies,
procedures and practices, if any, that are in compliance with the Patriot Act
and available to Lender for Lender's review and inspection during normal
business hours and upon reasonable prior notice; (v) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (vi) not a person who has
been determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (vii) not owned or controlled by or now acting
and or will in the future act for or on behalf of any person who has been
determined to be subject to the prohibitions contained in the Patriot Act.
Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower or Guarantor (or any of their respective beneficial owners,
affiliates or participants) become listed on the Annex or any other list
promulgated under the Patriot Act or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Lender. It shall be an Event of
Default hereunder if Borrower, Guarantor or any other party to any Loan Document
becomes listed on any list promulgated under the Patriot Act or is indicted,
arraigned or custodially detained on charges involving money laundering or
predicate crimes to money laundering.
 
“Prohibited Person” shall mean any person or entity:
 
(a)  a "blocked" person listed in the Annex, or otherwise subject to the
provisions of, the Executive Order Nos. 12947, 13099 and 13224 on Terrorist
Financing, effective September 24, 2001, and all modifications thereto or
thereof, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (as used in this
Section only, the "Annex");
 
(b)  that is owned or controlled by, or acting for or on behalf of, any person
or entity that is listed to the Annex, or is otherwise subject to the provisions
of, the Annex;
 


--------------------------------------------------------------------------------





 
(c)  with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Annex;
 
(d)  who commits, threatens or conspires to commit or supports "terrorism" as
defined in the Annex;
 
(e)  that is named as a "specially designated national and blocked person" on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act; or
 
(f)  who is an Affiliate of or affiliated with a person or entity listed above.
 
“Patriot Act” shall mean the USA PATRIOT Act of 2001, 107 Public Law 56 (October
26, 2001) and in other statutes and all orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001.
 
Section 4.6  BANK ACCOUNTS. If at any time while the Loan is outstanding, the
Property is managed by an Affiliate of Borrower or of Guarantor (or at any time
after a transfer of the Loan pursuant to Section 16.1 hereof), then Borrower
shall cause to be established and maintained with JPMorgan Chase Bank, N.A.: (i)
all bank accounts into which Rents and other revenue from the Property are
deposited; and (ii) to the extent permitted by applicable law and the Leases,
all bank accounts into which tenant security deposits are deposited. Under such
circumstances, unless otherwise required by the Loan Documents, the Leases or
applicable law, there shall be no other accounts maintained by Borrower or any
other person into which security deposits or revenues from the ownership and
operation of the Property are deposited.
 


 
ARTICLE 5 -   REPRESENTATIONS AND WARRANTIES
 
Section 5.1  BORROWER'S REPRESENTATIONS. Borrower represents and warrants to
Lender that each of the representations and warranties set forth in that certain
Closing Certificate of even date herewith executed by Borrower in favor of
Lender are true and correct as of the date hereof and are hereby incorporated
and restated in this Security Instrument by this reference.
 
Section 5.2  WARRANTY OF TITLE. Borrower represents and warrants that it has
good and marketable title to the Property and has the right to grant, bargain,
sell, pledge, assign,
 


--------------------------------------------------------------------------------



warrant, transfer and convey the same and that Borrower possesses an
unencumbered fee simple absolute estate in the Land and the Improvements and
that it owns the Property free and clear of all liens, encumbrances and charges
whatsoever except for the Operating Lease and those other exceptions shown in
the title insurance policy insuring the lien of this Security Instrument (the
“Permitted Exceptions”). Borrower shall, at its sole cost and expense, forever
warrant, defend and preserve the title and the validity and priority of the lien
of this Security Instrument and shall, at its sole cost and expense, forever
warrant and defend the same to Trustee and Lender against the claims of all
persons whomsoever.
 
Section 5.3  STATUS OF PROPERTY.
 
(a)  No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended, or any successor
law, or, if located within any such area, Borrower has obtained and will
maintain the insurance prescribed in Section 3.2 hereof.
 
(b)  Borrower has obtained (or caused Lessee to obtain or to cause Property
Manager to obtain) all necessary certificates, permits, licenses and other
approvals, governmental and otherwise, necessary for the use, occupancy and
operation of the Property and the conduct of the business as a hotel (including,
without limitation, any applicable liquor license, certificates of completion
and certificates of occupancy) and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification (collectively, the “Licenses”).
 
(c)  The Property and the present and contemplated use and occupancy thereof are
to the best knowledge of Borrower in compliance in all material respects with
all Applicable Laws, including, without limitation, zoning ordinances, building
codes, land use and environmental laws, laws relating to the disabled
(including, but not limited to, the ADA) and other similar laws.
 
(d)  The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.
 
(e)  All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public.
 
(f)  The Property is served by public water and sewer systems.
 


--------------------------------------------------------------------------------





 
(g)  The Property is free from damage caused by fire or other casualty. There is
no pending or, to the best knowledge of Borrower, threatened condemnation
proceedings affecting the Property or any portion thereof.
 
(h)  All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full or
will be paid prior to the attachment to the Property of any lien in connection
therewith, and no notice of any mechanics' or materialmen's liens or of any
claims of right to any such liens have been received.
 
(i)  Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants' property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.
 
(j)  All liquid and solid waste disposal, septic and sewer systems located on
the Property are to the best knowledge of Borrower in a good and safe condition
and repair and in compliance with all Applicable Laws.
 
(k)  All Improvements lie within the boundary of the Land.
 
Section 5.4  NO FOREIGN PERSON. Borrower is not a "foreign person" within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and the related Treasury Department regulations, including temporary
regulations.
 
Section 5.5  SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
 
Section 5.6  FRANCHISE AGREEMENT. Franchise License Agreement between Original
Lessee and Promus Hotels, Inc., a Delaware corporation (the “Franchisor”) dated
January 1, 2001, as assigned (collectively, the “Franchise Agreement”), pursuant
to which Lessee has the right to operate the hotel located on the Property under
a name and/or hotel system controlled by the Franchisor, is in full force and
effect and there is no default, breach or violation existing thereunder by any
party thereto and no event has occurred (other than payments due but not yet
delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a default, breach or violation by any party thereunder.
 
Section 5.7  MANAGEMENT AGREEMENT.
 
(a)  The Master Management Agreement between (COMPANY SUBSIDIARY), a _________
corporation (the "Original Lessee") and (Hotel Manager),
 


--------------------------------------------------------------------------------



a ________ limited liability company (the “Property Manager”) dated January 1,
2001, as amended by the following: (i) that certain First Amendment to Master
Management Agreement between the Original Lessee and Property Manager dated
December 4, 2001, (ii) that certain Second Amendment to Master Management
Agreement between the Original Lessee and Property Manager dated December 31,
2002, (iii) that certain Third Amendment to Master Management Agreement between
the Original Lessee and Property Manager dated December 31, 2003 and (iv) that
certain Fourth Amendment to Master Management Agreement between the Original
Lessee and Property Manager dated December 31, 2004, and the portion of which
pertains to the Property was partially assigned by Original Lessee and partially
assumed by Lessee pursuant to that certain Partial Assignment and Partial
Assumption of Management Agreement between Property Manager, Original Lessee,
Lessee and (COMPANY SUBSIDIARY) (collectively, the “Management Agreement”),
pursuant to which such Property Manager operates the Property as a hotel, is in
full force and effect and there is no default, breach or violation existing
thereunder by any party thereto and no event has occurred (other than payments
due but not yet delinquent) that, with the passage of time or the giving of
notice, or both, would constitute a default, breach or violation by any party
thereunder.
 
(b)  If (i)  an Event of Default remains uncured after the expiration of all
applicable notice and cure periods and pursuant to which Lender either (aa)
accelerates the Loan or (bb) either (xx) commences an action, process or
procedure that is for the purpose of enforcing its liens and security interests
under the loan documents or acquiring possession or title to the Property or
(yy) the interests of Borrower are transferred to and owned by Lender by reason
of foreclosure, acceptance of a deed in lieu of foreclosure, or other
proceedings brought by it or by any other manner, (ii)  the Property Manager is
the subject of a bankruptcy or similar proceeding or (iii) a material default
occurs under the Management Agreement beyond any applicable notice and cure
periods, Borrower shall, at the request of Lender, cause the termination of the
Management Agreement and cause the Property Manager to be replaced with a
Qualified Manager.
 
(c)  The management fee payable to Property Manager shall not exceed five
percent (5.0%) of gross income from operations (the “Underwritten Management
Fee”).
 
Section 5.8  VALIDITY OF AGREEMENTS. Neither the execution and delivery of the
Loan Documents, the Borrower's and Lessee's performance thereunder, the
recordation of this Security Instrument, nor the exercise of any remedies under
this Security Instrument, will adversely affect Lessee's rights under the
Franchise Agreement, the Management Agreement, or any of the Licenses.
 
ARTICLE 6 -   OBLIGATIONS AND RELIANCES
 
Section 6.1  RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary
 


--------------------------------------------------------------------------------



or other special relationship with Borrower, and no term or condition of any of
the Note, this Security Instrument and the other Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.
 
Section 6.2  NO RELIANCE ON LENDER. The partners, members, principals and (if
Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender's expertise, business acumen or advice in connection with the Property.
 
Section 6.3  NO LENDER OBLIGATIONS.
 
(a)  Notwithstanding the provisions of Subsections 1.1(e) and 1.1(k) or Section
1.2, Lender is not undertaking (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
 
(b)  By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Note or the Other Loan Documents, including without limitation, any officer's
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.
 
Section 6.4  RELIANCE. Borrower recognizes and acknowledges that in accepting
the Note, this Security Instrument and the Other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the warranties and
representations set forth in Article 5 and that certain Closing Certificate of
even date herewith executed by Borrower, without any obligation to investigate
the Property and notwithstanding any investigation of the Property by Lender;
that such reliance existed on the part of Lender prior to the date hereof; that
such warranties and representations are a material inducement to Lender in
accepting the Note, this Security Instrument and the Other Loan Documents; and
that Lender would not be willing to make the Loan (as hereinafter defined) and
accept this Security Instrument in the absence of the warranties and
representations as set forth in Article 5 and such Closing Certificate.
 
ARTICLE 7 -   FURTHER ASSURANCES
 
Section 7.1  RECORDING FEES. Borrower will pay all taxes, filing, registration
or recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, this Security Instrument, the Other
Loan Documents, any note or deed of trust supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents,
 


--------------------------------------------------------------------------------



and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
this Security Instrument, any deed of trust supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.
 
Section 7.2  FURTHER ACTS. Borrower will, at the cost of Borrower, and without
expense to Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, deeds of trust, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the property and rights hereby mortgaged, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Applicable Laws. Borrower, on demand, will execute and
deliver and hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements, chattel mortgages or other instruments, to
evidence more effectively the security interest of Lender in the Property.
Borrower grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Lender at law and in equity, including without limitation
such rights and remedies available to Lender pursuant to this Section 7.2.
 

Section 7.3  
CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.

 
(a)  If any law is enacted or adopted or amended after the date of this Security
Instrument which imposes a tax, either directly or indirectly, on the Debt or
Lender's interest in the Property, requires revenue or other stamps to be
affixed to the Note, this Security Instrument, or the Other Loan Documents, or
imposes any other tax or charge on the same, Borrower will pay the same, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury, then Lender shall
have the option, by written notice of not less than ninety (90) calendar days,
to declare the Debt immediately due and payable; provided that Borrower shall
have no obligation to pay any prepayment fee or penalty in connection with
payment of the Debt so accelerated.
 
(b)  Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be
 


--------------------------------------------------------------------------------



required by law, Lender shall have the option, by written notice of not less
than ninety (90) calendar days, to declare the Debt immediately due and payable;
provided that Borrower shall have no obligation to pay any prepayment fee or
penalty in connection with payment of the Debt so accelerated.
 
Section 7.4  CONFIRMATION STATEMENT.
 
(a)  After request by Lender, Borrower, within ten (10) days, shall furnish
Lender or any proposed assignee with a statement, duly acknowledged and
certified, confirming to Lender (or its designee) (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the rate of interest of the Note, (iv) the terms of payment and maturity
date of the Note, (v) the date installments of interest and/or principal were
last paid, and (vi) that, except as provided in such statement, there are no
defaults or events which with the passage of time or the giving of notice or
both, would constitute an event of default under the Note or this Security
Instrument; provided, however, Lender shall not be entitled hereunder to receive
more than one (1) such statement in each calendar year.
 
(b)   Subject to the provisions of the Leases, Borrower shall use commercially
reasonable efforts to deliver to Lender, promptly upon request (but not more
frequently than once annually so long as Borrower is not in default hereunder),
duly executed estoppel certificates from any one or more lessees as required by
Lender attesting to such facts regarding the Lease as Lender may require,
including but not limited to attestations that each Lease covered thereby is in
full force and effect with no defaults thereunder on the part of any party, that
none of the Rents have been paid more than one month in advance, and that the
lessee claims no defense or offset against the full and timely performance of
its obligations under the Lease.
 
(c)  Upon any transfer or proposed transfer contemplated by Section 16.1 hereof,
at Lender's request, Borrower, and any Guarantors shall provide an estoppel
certificate to the Investor (defined in Section 16.1) or any prospective
Investor in such form, substance and detail as Lender, such Investor or
prospective Investor may require.
 
Section 7.5  SPLITTING OF SECURITY INSTRUMENT. This Security Instrument and the
Note shall, at any time until the same shall be fully paid and satisfied, at the
sole election of Lender, be split or divided into two or more notes and two or
more security instruments, each of which shall cover all or a portion of the
Property to be more particularly described therein. To that end, Borrower, upon
written request of Lender, shall execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees substitute notes and security
instruments in such principal amounts, aggregating not more than the then unpaid
principal amount of Debt, and containing terms, provisions and clauses similar
to those contained herein and in the Note, and such other documents and
instruments as may be required by Lender. Borrower shall have no obligation to
pay any expenses incurred by Lender in connection herewith.
 


--------------------------------------------------------------------------------





 
Section 7.6  REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
Other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or Other Loan Document,
Borrower will issue, in lieu thereof, a replacement Note or Other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or Other Loan
Document in the same principal amount thereof and otherwise of like tenor.
Borrower shall have no obligation to pay any expenses of Lender incurred in
connection herewith.
 
ARTICLE 8 -   DUE ON SALE/ENCUMBRANCE
 
Section 8.1  TRANSFER DEFINITIONS. “Affiliated Manager” shall mean any property
manager which is an Affiliate of, or in which Borrower or any Guarantor has,
directly or indirectly, any legal, beneficial or economic interest; a
“Restricted Party” shall mean Borrower, Lessee, any Guarantor, or any Affiliated
Manager or any shareholder, partner, member or non-member manager, or any direct
or indirect legal or beneficial owner of Borrower, any Guarantor, any Affiliated
Manager or any non-member manager; and a “Sale or Pledge” shall mean a voluntary
or involuntary sale, conveyance, transfer or pledge of a direct or indirect
legal or beneficial interest.
 
Section 8.2  LENDER RELIANCE. Borrower acknowledges that Lender has examined and
relied on the creditworthiness of Borrower and experience of Borrower, Lessee
and their respective partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Property in
agreeing to make the Loan, and will continue to rely on Borrower's ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property.
 
Section 8.3  NO SALE/ENCUMBRANCE.
 
(a)  Borrower shall not individually and shall not allow Lessee to sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to, or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or any part thereof or any legal or
beneficial interest therein or permit a Sale or Pledge of an interest in any
Restricted Party (collectively, a “Transfer”), other than pursuant to (i) Leases
of space in the Improvements to tenants in accordance with the provisions of
Article 3 of the ALR and the Operating Lease, (ii) the Original Assignment or
(iii) the Assignment of Contracts, without (aa) the prior written consent of
Lender and (bb) if a Securitization has occurred, delivery to Lender of written
confirmation from the Rating Agencies that the Transfer will not result in the
downgrade, withdrawal or
 


--------------------------------------------------------------------------------



qualification of the then current ratings assigned to any Securities or the
proposed rating of any Securities.
 
(b)  A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower or Lessee agrees to sell the Property (including,
without limitation, Lessee's leasehold interest in the Property) or any part
thereof for a price to be paid in installments; (ii) any assignment or sublease
by Lessee of its interest in the Operating Lease or, other than the Operating
Lease, an agreement by Borrower or Lessee leasing all or a substantial part of
the Property for other than actual occupancy by a space tenant thereunder or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower's right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation's stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal of the Property Manager
(including, without limitation, an Affiliated Manager) other than in accordance
with Section 3.11 hereof.
 
Section 8.4  EXCLUDED AND PERMITTED TRANSFERS.
 
(a)  Notwithstanding the provisions of Sections 8.3(a) and (b), the following
transfers shall not be deemed to be a Transfer:
 
(i)  a transfer by devise or descent or by operation of law upon the death of a
member, partner or shareholder of a Restricted Party or a Restricted Party
itself subject, however, to all the following requirements: (A) written notice
of any transfer under this Section 8.4(a)(i) is provided to Lender or its
servicer, together with copies of such documents relating to the transfer as
Lender or its servicer may reasonably request, (B) control over the management
and operation of the Property is retained by one or more of Equity Inns, Inc., a
Tennessee corporation (the “Original Principals”, whether one or more), (C) no
such transfer upon death will release such party's estate from any liability as
a
 


--------------------------------------------------------------------------------



Guarantor, and (D) no such transfer upon death has any adverse effect either on
the bankruptcy-remote status of Borrower or Lessee under the requirements of any
Rating Agency or on the status of Borrower or Lessee as a continuing legal
entity liable for the payment of the Debt and the performance of all other
obligations secured hereby;
 
(ii)  the Sale or Pledge, in one or a series of transactions, of not more than
forty-nine percent (49%) of the stock in a Restricted Party; provided, however,
no such transfers shall result in the change of voting control in the Restricted
Party, and as a condition to each such transfer, Lender shall receive not less
than thirty (30) days prior written notice of such proposed transfer;
 
(iii)  the Sale or Pledge, in one or a series of transactions, of not more than
forty-nine percent (49%) of the limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, as a condition to each such transfer, Lender shall receive not less
than thirty (30) days prior written notice of such proposed transfer; or
 
(iv)  a transfer of all or any portion of ownership interests in a Restricted
Party to one or more family members of such Restricted Party or a trust in which
all of the beneficial interest is held by one or more family members of such
Restricted Party or a partnership or limited liability company in which a
majority of the capital and profits interests are held by one or more family
members of such Restricted Party, provided, that any transfer pursuant to this
Section 8.4(a)(iv) is made in connection with such Restricted Party's bona fide,
good faith estate planning and that the person(s) with voting control of such
Restricted Party or the management of the Property are (i) the same person(s)
who had such voting control and management rights immediately prior to the
transfer in question, or (ii) reasonably acceptable to Lender and
provided further that no such transfer shall have any adverse effect on the
bankruptcy remote status of Borrower under the requirements of any Rating
Agency. As used herein, “family members” shall include the spouse, children and
grandchildren and any lineal descendants.
 
(b)  Notwithstanding anything to the contrary contained in Section 8.4(a),
Equity Inns, Inc. must continue to control Borrower and Lessee and own, directly
or indirectly, at least a 51 % interest in Borrower and Lessee.
 
(c)  Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Article 8. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer. Notwithstanding
anything to the contrary contained in this Article 8, (a) no transfer (whether
or not such transfer shall constitute a Transfer) shall be made to any
Prohibited Person and (b) in the event any transfer (whether or not such
transfer shall constitute a Transfer) results in any person or entity owning in
excess of forty-nine percent (49%) of the ownership interest in a Restricted
Party, Borrower shall, prior to such transfer, deliver an updated Insolvency
Opinion to Lender, which opinion shall be in form, scope and substance
acceptable in all respects to Lender and the Rating Agencies.
 
(d)  Notwithstanding the provisions of Section 8.3 above, Lender will give its
consent to three separate sales or transfers of the Property or ownership
interests in a Restricted Party, if (but only if) no Event of Default under the
Loan Documents has occurred and is continuing, and if each of the following
conditions precedent have been fully satisfied (as determined in Lender's sole
and absolute discretion): (i) the grantee's or transferee's integrity,
reputation, financial condition, character and management ability are
satisfactory to Lender in its sole discretion, and all information relating
thereto requested by Lender is delivered to Lender at least 30 days prior to the
proposed transfer, (ii) the grantee's or transferee's (and its sole general
partner's or managing member's) single purpose and bankruptcy remote character
are satisfactory to Lender in its sole discretion, and all information relating
thereto requested by Lender is delivered to Lender at least 30 days prior to the
proposed transfer, (iii) the grantee's or transferee's continued compliance with
the representations and covenants set forth in Sections 4.2 and 4.3 hereof, (iv)
Lender has obtained such estoppels from any guarantors of the Note or
replacement guarantors and such other legal opinions regarding substantive
consolidation issues, enforceability of the assumption documents, no adverse
impact on the Securities or any REMIC holding the Note and similar matters as
Lender may require, (v) all of Lender's costs and expenses associated with the
sale or transfer (including reasonable attorneys' fees and Rating Agency fees)
are paid by Borrower or the grantee or transferee, (vi) the payment to Lender of
a $5,000 non-refundable application fee and a transfer fee not to exceed 1% of
the then unpaid principal balance of the loan evidenced by the Note and secured
hereby (the “Loan”), (vii) the execution and delivery to Lender of a written
assumption agreement and/or substitute guaranty (in its sole and absolute
discretion) and such modifications to the Loan Documents executed by such
parties and containing such terms and conditions as Lender may require in its
sole and absolute discretion prior to such sale or transfer (provided that in
the event the Loan is included in a REMIC and is a performing Loan, no
modification to the terms and conditions shall be made or permitted that would
cause (A) any adverse tax consequences to the REMIC or any holders of any
Mortgage-Backed Pass-Through Securities, (B) the Security Instrument to fail to
be a Qualifying Security Instrument under applicable federal law relating to
REMIC's, or (C) result in a taxation of the income from the Loan to the REMIC or
cause a loss of REMIC status), (viii) if applicable, the delivery to Lender of
an endorsement (at Borrower's sole cost and expense) to Lender's policy of title
insurance then insuring the lien created by this Security Instrument in form and
substance acceptable to Lender in its sole judgment, and (ix) if required by
Lender, confirmation in writing from the Rating Agencies to the effect that such
transfer will not result in a re-qualification, reduction or withdrawal of the
then current rating assigned to the Securities or any class thereof in any
applicable Securitization.
 


--------------------------------------------------------------------------------





 
(e)  Without limiting the foregoing, if Lender shall consent to a transfer of
the Property, the written assumption agreement described in Subsection
8.4(d)(vii) above shall provide for the release of Borrower and each Guarantor
of personal liability under the Note and Other Loan Documents, but only as to
acts or events occurring, or obligations arising, after the closing of such
transfer.
 
Section 8.5  NO IMPLIED FUTURE CONSENT. Lender's consent to one sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property shall not be deemed to be a waiver of Lender's right to require such
consent to any future occurrence of same. Any sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property made in contravention
of this Article 8 shall be null and void and of no force and effect.
 
Section 8.6  COSTS OF CONSENT. Borrower agrees to bear and shall pay or
reimburse Lender on demand for all reasonable expenses (including, without
limitation, all recording costs, reasonable outside attorneys' fees and
disbursements and title search costs) incurred by Lender in connection with the
review, approval and documentation of any such sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer.
 
Section 8.7  CONTINUING SEPARATENESS REQUIREMENTS. In no event shall any of the
terms and provisions of this Article 8 amend or modify the terms and provisions
contained in Section 4.3 herein.
 
ARTICLE 9 -   DEFAULT
 
Section 9.1  EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)  if any portion of the Debt is not paid prior to the tenth (10th) calendar
day after the same is due or if the entire Debt is not paid on or before the
maturity date, along with applicable prepayment premiums, if any;
 
(b)  if Borrower, or its general partner, manager or managing member, if
applicable, violates (or allows Lessee to violate) or does not comply with any
of the provisions of Section 4.3, Article 8, or the Undelivered Items Letter,
fails to deliver any of the reports required by Section 3.8, or fails to
complete any "Immediate Repairs" (as defined in the Escrow Agreement); provided,
however, Lender shall give Borrower notice of a default under this Section
9.1(b) pertaining solely to the reports required by Section 3.8 and a fifteen
(15) day cure period once each calendar year before an Event of Default can be
deemed to exist;
 
(c)  if any representation or warranty of Borrower or of its members, general
partners, principals, affiliates, agents or employees, or of any Guarantor made
herein or in the Environmental Indemnity or in any other Loan Document, in any
guaranty, or in
 


--------------------------------------------------------------------------------



any certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material respect
when made;
 
(d)  if Borrower or any Guarantor shall make an assignment for the benefit of
creditors or if Borrower or any Guarantor shall admit in writing its inability
to pay, or Borrower's or any Guarantor's failure to pay its debts as they become
due;
 
(e)  if (i) Borrower or any subsidiary or general partner, manager or managing
member of Borrower, or any Guarantor shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, conservatorship
or relief of debtors, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower or
any subsidiary or general partner, manager or managing member of Borrower, or
any Guarantor shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against Borrower or any subsidiary or general
partner, manager or managing member of Borrower, or any Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
ninety (90) calendar days; or (iii) there shall be commenced against Borrower or
any subsidiary or general partner, manager or managing member of Borrower or any
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) calendar days from the entry thereof; or (iv)
Borrower or any subsidiary or general partner, manager or managing member of
Borrower, or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Borrower or any subsidiary or
general partner, manager or managing member of Borrower, or any Guarantor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;
 
(f)  subject to Borrower's right to contest certain liens as provided in this
Security Instrument, if the Property becomes subject to any mechanic's,
materialman's or other lien other than a lien for local real estate taxes and
assessments not then due and payable and the lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) calendar
days;
 
(g)  if any federal tax lien is filed against Borrower, any general partner,
manager or managing member of Borrower, any Guarantor or the Property and same
is
 


--------------------------------------------------------------------------------



not discharged of record within one hundred eighty (180) calendar days after
same is filed, so long as (i) Borrower is diligently pursuing the discharge and
release of the federal tax lien and (ii) the Internal Revenue Service, or other
applicable federal agency, takes no action during such one hundred eight (180)
day period to enforce such lien;
 
(h)  except as permitted in this Security Instrument or required by the
Franchisor pursuant to the Franchise Agreement, the actual or threatened
alteration, improvement, demolition or removal of any of the Improvements, or
any construction on the Property, without the prior consent of Lender;
 
(i)  Borrower's failure to maintain (or cause to be maintained) the insurance
required under this Security Instrument;
 
(j)  Borrower's failure to comply with Section 3.11(c);
 
(k)  this Security Instrument shall cease to constitute a first-priority lien on
the Property (other than in accordance with its terms);
 
(l)  seizure or forfeiture of the Property, or any portion thereof, or
Borrower's interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower, its affiliates, or Lessee under any federal, state
or local law;
 
(m)  if Borrower consummates a transaction which would cause this Security
Instrument or Lender's exercise of its rights under this Security Instrument,
the Note or the Other Loan Documents to constitute a nonexempt prohibited
transaction under ERISA or result in a violation of a state statute regulating
governmental plans, subjecting Lender to liability for a violation of ERISA or a
state statute;
 
(n)  if any default occurs under any guaranty or indemnity including the
Environmental Indemnity and Guaranty executed in connection herewith and such
default continues after the expiration of applicable grace periods, or such
guaranty or indemnity shall cease to be in full force and effect, or any
guarantor or indemnitor shall deny or disaffirm its obligation thereunder;
 
(o)  if without Lender's prior consent, there is any change in the term or fees
paid under the Franchise Agreement (or any successor franchise agreement) which
are not consistent with market conditions;
 
(p)  if a default has occurred and continues beyond any applicable cure period
under the Franchise Agreement (or any successor franchise agreement) if such
default permits the Franchisor to terminate or cancel the Franchise Agreement
(or any successor franchise agreement) and a substitute franchise agreement with
a franchisor reasonably acceptable to Lender is not executed by Borrower or
Lessee and such franchisor within sixty (60) days of such termination or
cancellation;
 


--------------------------------------------------------------------------------





 
(q)  if Lessee ceases to do business as a hotel on the Property or terminates
such business for any reason whatsoever (other than temporary cessation in
connection with any renovations or casualty or condemnation repair to the
Property);
 
(r)  if without Lender's prior consent, there is any material change in the
Operating Lease, including, but not limited to a change in the rent;
 
(s)  if Borrower or Lessee shall (i) fail to observe or perform any term,
covenant, condition or agreement in the Operating Lease beyond any cure period
contained therein, (ii) cancel or terminate if the Operating Lease for any
reason or (iii) fail to renew the Operating Lease in accordance with the renewal
provisions contained within the Operating Lease; and
 
(t)  if Borrower or any Guarantor, as the case may be, shall continue to be in
default under any other term, covenant or condition of this Security Instrument
or any Other Loan Documents for thirty (30) calendar days after notice from
Lender; provided that if such default cannot reasonably be cured within such
thirty (30) calendar day period and Borrower (or such Guarantor as the case may
be) shall have commenced to cure such default within such thirty (30) calendar
day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) calendar day period shall be extended for so long as it
shall require Borrower (or such Guarantor as the case may be) in the exercise of
due diligence to cure such default, it being agreed that no such extension shall
be for a period in excess of ninety (90) calendar days after the notice from
Lender referred to above. 
 
Section 9.2  DEFAULT INTEREST. Borrower will pay, from the date of an Event of
Default through the earlier of the date upon which the Event of Default is cured
or the date upon which the Debt is paid in full, interest on the unpaid
principal balance of the Note at a per annum rate equal to the lesser of (a) the
greater of (i) five percent (5%) plus the Prime Rate (as defined in the Note),
and (ii) five percent (5%) plus the Applicable Interest Rate (as defined in the
Note), and (b) the maximum interest rate which Borrower may by law pay or Lender
may charge and collect (the “Default Rate”).
 
ARTICLE 10 -   RIGHTS AND REMEDIES
 
Section 10.1  REMEDIES. Upon the occurrence of any Event of Default, Borrower
agrees that Lender may take such action, by or through Trustee, by Lender itself
or otherwise, without notice or demand, as it deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:
 


--------------------------------------------------------------------------------





 
(a)  Right to Perform Borrower's Covenants. If Borrower has failed to keep or
perform any covenant whatsoever contained in this Security Instrument or the
Other Loan Documents, Lender may, but shall not be obligated to any person to do
so, perform or attempt to perform said covenant and any payment made or expense
incurred in the performance or attempted performance of any such covenant,
together with any sum expended by Lender that is chargeable to Borrower or
subject to reimbursement by Borrower under the Loan Documents, shall be and
become a part of the "Debt", and Borrower promises, upon demand, to pay to
Lender, at the place where the Note is payable, all sums so incurred, paid or
expended by Lender, with interest from the date when paid, incurred or expended
by Lender at the Default Rate.
 
(b)  Right of Entry. Lender may, prior or subsequent to the institution of any
foreclosure proceedings, enter upon the Property, or any part thereof, and take
exclusive possession of the Property and of all books, records, and accounts
relating thereto and to exercise without interference from Borrower any and all
rights which Borrower has with respect to the management, possession, operation,
protection, or preservation of the Property, including without limitation the
right to rent the same for the account of Borrower and to deduct from such Rents
all costs, expenses, and liabilities of every character incurred by Lender in
collecting such Rents and in managing, operating, maintaining, protecting, or
preserving the Property and to apply the remainder of such Rents on the Debt in
such manner as Lender may elect. All such costs, expenses, and liabilities
incurred by Lender in collecting such Rents and in managing, operating,
maintaining, protecting, or preserving the Property, if not paid out of Rents as
hereinabove provided, shall constitute a demand obligation owing by Borrower and
shall bear interest from the date of expenditure until paid at the Default Rate,
all of which shall constitute a portion of the Debt. If necessary to obtain the
possession provided for above, Lender may invoke any and all legal remedies to
dispossess Borrower, including specifically one or more actions for forcible
entry and detainer, trespass to try title, and restitution. In connection with
any action taken by Lender pursuant to this Subsection 10.1(b), Lender shall not
be liable for any loss sustained by Borrower resulting from any failure to let
the Property, or any part thereof, or from any other act or omission of Lender
in managing the Property unless such loss is caused by the willful misconduct of
Lender, nor shall Lender be obligated to perform or discharge any obligation,
duty, or liability under any Lease or under or by reason hereof or the exercise
of rights or remedies hereunder. Borrower shall and does hereby agree to
indemnify Lender for, and to hold Lender harmless from, any and all liability,
loss, or damage, which may or might be incurred by Lender under any such Lease
or under or by reason hereof or the exercise of rights or remedies hereunder,
and from any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
such Lease. Should Lender incur any such liability, the amount thereof,
including without limitation costs, expenses, and reasonable attorneys'
 


--------------------------------------------------------------------------------



fees, together with interest thereon from the date of expenditure until paid at
the Default Rate, shall be secured hereby, and Borrower shall reimburse Lender
therefor immediately upon demand. Nothing in this Subsection 10.1(b) shall
impose any duty, obligation, or responsibility upon Lender for the control,
care, management, leasing, or repair of the Property, nor for the carrying out
of any of the terms and conditions of any such Lease; nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
tenants or by any other parties, or for any hazardous substances or
environmental conditions on or under the Property, or for any dangerous or
defective condition of the Property or for any negligence in the management,
leasing, upkeep, repair, or control of the Property resulting in loss or injury
or death to any tenant, licensee, employee, or stranger. Borrower hereby assents
to, ratifies, and confirms any and all actions of Lender with respect to the
Property taken under this subsection.
 
(c)  Right to Accelerate. Lender may, without notice (except as provided in
Section 9.1(t) above) demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration, or any other notice or any other action, all of which
are hereby waived by Borrower and all other parties obligated in any manner
whatsoever on the Debt, declare the entire unpaid balance of the Debt
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Debt shall be immediately due and payable.
 
(d)  Foreclosure-Power of Sale. Lender may institute a proceeding or
proceedings, judicial, or nonjudicial, by advertisement or otherwise, for the
complete or partial foreclosure of this Security Instrument or the complete or
partial sale of the Property under any applicable provision of law. Lender may,
through the Trustee, sell the Property, and all estate, right, title, interest,
claim and demand of Borrower therein, and all rights of redemption thereof, at
one or more sales, as an entirety or in parcels, with such elements of real
and/or personal property, and at such time and place and upon such terms as it
may deem expedient, or as may be required by applicable law, and in the event of
a sale, by foreclosure or otherwise, of less than all of the Property, this
Security Instrument shall continue as a lien and security interest on the
remaining portion of the Property.
 
(e)  Rights Pertaining to Sales. Subject to the requirements of applicable law
and except as otherwise provided herein, the following provisions shall apply to
any sale or sales of all or any portion of the Property under or by virtue of
Subsection 10.1(d) above, whether made under the power of sale herein granted or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale:
 
(i)  Trustee may conduct any number of sales from time to time. The power of
sale set forth above shall not be exhausted by any one or more such sales as to
any part of the Property which shall not have been sold, nor by any sale which
is not completed or is defective in Trustee's or Lender's opinion, until the
Debt shall have been paid in full.
 


--------------------------------------------------------------------------------





 
(ii)  Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice, or may be postponed in any manner permitted by law.
 
(iii)  After each sale, Trustee or an officer of any court empowered to do so
shall execute and deliver to the purchaser or purchasers at such sale a good and
sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Borrower in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as specified in the Note. Each of Trustee and Lender is hereby
appointed the true and lawful attorney-in-fact of Borrower, which appointment is
irrevocable and shall be deemed to be coupled with an interest, in Borrower's
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the property and rights so sold, Borrower hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Borrower, if requested by Trustee
or Lender, shall ratify and confirm any such sale or sales by executing and
delivering to Trustee, Lender or such purchaser or purchasers all such
instruments as may be advisable, in Trustee's or Lender's judgment, for the
purposes as may be designated in such request.
 
(iv)  Any and all statements of fact or other recitals made in any of the
instruments referred to in Subsection 10.1(e)(iii) given by Trustee or Lender
shall be taken as conclusive and binding against all persons as to evidence of
the truth of the facts so stated and recited.
 
(v)  Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Borrower in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Borrower and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Borrower to the fullest extent permitted by applicable law.
 
(vi)  Upon any such sale or sales, Lender may bid for and acquire the Property
and, in lieu of paying cash therefor, may make settlement for the purchase price
by crediting against the Debt the amount of the bid made therefor, after
deducting therefrom the expenses of the sale, the cost of any enforcement
proceeding hereunder, and any other sums which Trustee or Lender is authorized
to deduct under the terms hereof, to the extent necessary to satisfy such bid.
 
(vii)  Upon any such sale, it shall not be necessary for Trustee, Lender or any
public officer acting under execution or order of court to have present or
constructively in its possession any of the Property.
 


--------------------------------------------------------------------------------





 
(f)  Lender's Judicial Remedies. Lender, or Trustee upon written request of
Lender, may proceed by suit or suits, at law or in equity, to enforce the
payment of the Debt to foreclose the liens and security interests of this
Security Instrument as against all or any part of the Property, and to have all
or any part of the Property sold under the judgment or decree of a court of
competent jurisdiction. This remedy shall be cumulative of any other nonjudicial
remedies available to Lender under this Security Instrument, the Note or the
Other Loan Documents. Proceeding with a request or receiving a judgment for
legal relief shall not be or be deemed to be an election of remedies or bar any
available nonjudicial remedy of Lender.
 
(g)  Lender's Right to Appointment of Receiver. Lender, as a matter of right and
(i) without regard to the sufficiency of the security for repayment of the Debt
and without notice to Borrower, (ii) without any showing of insolvency, fraud,
or mismanagement on the part of Borrower, (iii) without the necessity of filing
any judicial or other proceeding other than the proceeding for appointment of a
receiver, and (iv) without regard to the then value of the Property, shall be
entitled to the appointment of a receiver or receivers for the protection,
possession, control, management and operation of the Property, including
(without limitation), the power to collect the Rents, enforce this Security
Instrument and, in case of a sale and deficiency, during the full statutory
period of redemption (if any), whether there be a redemption or not, as well as
during any further times when Borrower, except for the intervention of such
receiver, would be entitled to collection of such Rents. Borrower hereby
irrevocably consents to the appointment of a receiver or receivers. Any receiver
appointed pursuant to the provisions of this subsection shall have the usual
powers and duties of receivers in such matters.
 
(h)  Commercial Code Remedies. Lender may exercise any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing: (i) the right
to take possession of the Personal Property or any part thereof, and to take
such other measures as Lender may deem necessary for the care, protection and
preservation of the Personal Property, and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Borrower.
 
(i)  Apply Escrow Funds. Lender may apply any Funds (as defined in the Escrow
Agreement) and any other sums held in escrow or otherwise by Lender in
accordance with the terms of this Security Instrument or any Other Loan Document
to the payment of the following items in any order in its uncontrolled
discretion:
 
(i)  Taxes and Other Charges;
 


--------------------------------------------------------------------------------





 
(ii)  Insurance Premiums;
 
(iii)  Interest on the unpaid principal balance of the Note;
 
(iv)  Amortization of the unpaid principal balance of the Note; and
 
(v)  All other sums payable pursuant to the Note, this Security Instrument and
the Other Loan Documents, including without limitation advances made by Lender
pursuant to the terms of this Security Instrument and reasonable third party
costs and expenses incurred by Lender including, without limitation, Lender's
reasonable legal fees.
 
(j)  Other Rights. Lender (i) may surrender the Policies maintained pursuant to
this Security Instrument or any part thereof, and upon receipt shall apply the
unearned premiums as a credit on the Debt, and, in connection therewith,
Borrower hereby appoints Lender as agent and attorney-in-fact (which is coupled
with an interest and is therefore irrevocable) for Borrower to collect such
premiums; and (ii) may apply the Tax and Insurance Funds (as defined in the
Escrow Agreement) and/or the On-going Replacement Funds (as defined in the
Escrow Agreement) and any other funds held by Lender toward payment of the Debt;
and (iii) shall have and may exercise any and all other rights and remedies
which Lender may have at law or in equity, or by virtue of any of the Loan
Documents, or otherwise.
 
(k)  Discontinuance of Remedies. In case Lender shall have proceeded to invoke
any right, remedy, or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon same for any reason, Lender shall
have the unqualified right so to do and, in such event, Borrower and Lender
shall be restored to their former positions with respect to the Debt, the Loan
Documents, the Property or otherwise, and the rights, remedies, recourses and
powers of Lender shall continue as if same had never been invoked.
 
(l)  Remedies Cumulative. All rights, remedies, and recourses of Lender granted
in the Note, this Security Instrument and the Other Loan Documents, any other
pledge of collateral, or otherwise available at law or equity: (i) shall be
cumulative and concurrent; (ii) may be pursued separately, successively, or
concurrently against Borrower, the Property, or any one or more of them, at the
sole discretion of Lender; (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Borrower that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse; (iv) shall be nonexclusive;
(v) shall not be conditioned upon Lender exercising or pursuing any remedy in
relation to the Property prior to Lender bringing suit to recover the Debt; and
(vi) in the event Lender elects to bring suit on the Debt and obtains a judgment
against Borrower prior to exercising any remedies in relation to the Property,
all liens and
 


--------------------------------------------------------------------------------



security interests, including the lien of this Security Instrument, shall remain
in full force and effect and may be exercised thereafter at Lender's option.
 
(m)  Bankruptcy Acknowledgment. In the event the Property or any portion thereof
or any interest therein becomes property of any bankruptcy estate or subject to
any state or federal insolvency proceeding, then Lender shall immediately become
entitled, in addition to all other relief to which Lender may be entitled under
this Security Instrument, to obtain (i) an order from the Bankruptcy Court or
other appropriate court granting immediate relief from the automatic stay
pursuant to § 362 of the Bankruptcy Code so to permit Lender to pursue its
rights and remedies against Borrower as provided under this Security Instrument
and all other rights and remedies of Lender at law and in equity under
applicable state law, and (ii) an order from the Bankruptcy Court prohibiting
Borrower's use of all "cash collateral" as defined under § 363 of the Bankruptcy
Code. In connection with such Bankruptcy Court orders, Borrower shall not
contend or allege in any pleading or petition filed in any court proceeding that
Lender does not have sufficient grounds for relief from the automatic stay. Any
bankruptcy petition or other action taken by the Borrower to stay, condition, or
inhibit Lender from exercising its remedies are hereby admitted by Borrower to
be in bad faith and Borrower further admits that Lender would have just cause
for relief from the automatic stay in order to take such actions authorized
under state law.
 
(n)  Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Security Instrument, or the proceeds from the
surrender of any insurance policies pursuant hereto, or any Rents collected by
Lender from the Property, or the Tax and Insurance Escrow Fund or the
Replacement Escrow Fund (as defined in the Escrow Agreement) or proceeds from
insurance which Lender elects to apply to the Debt pursuant to Article 3 hereof,
shall be applied by Trustee, or by Lender, as the case may be, to the Debt in
the following order and priority: (1) to the payment of all expenses of
advertising, selling, and conveying the Property or part thereof, and/or
prosecuting or otherwise collecting Rents, proceeds, premiums or other sums
including reasonable attorneys' fees and a reasonable fee or commission to
Trustee, not to exceed five percent of the proceeds thereof or sums so received;
(2) to that portion, if any, of the Debt with respect to which no person or
entity has personal or entity liability for payment (the “Exculpated Portion”),
and with respect to the Exculpated Portion as follows: first, to accrued but
unpaid interest, second, to matured principal, and third, to unmatured principal
in inverse order of maturity; (3) to the remainder of the Debt as follows:
first, to the remaining accrued but unpaid interest, second, to the matured
portion of principal of the Debt, and third, to prepayment of the unmatured
portion, if any, of principal of the Debt applied to installments of principal
in inverse order of maturity; (4) the balance, if any or to the extent
applicable, remaining after the full and final payment of the Debt to the holder
or beneficiary of any inferior liens covering the Property, if any, in order of
the priority of such inferior liens (Trustee and Lender shall hereby be entitled
to rely exclusively on a commitment for title insurance issued to determine such
priority); and (5) the cash balance, if any, as provided by applicable law. The
application of proceeds
 


--------------------------------------------------------------------------------



of sale or other proceeds as otherwise provided herein shall be deemed to be a
payment of the Debt like any other payment. The balance of the Debt remaining
unpaid, if any, shall remain fully due and owing in accordance with the terms of
the Note and the other Loan Documents.
 
Section 10.2  RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times.
 
ARTICLE 11 -   INDEMNIFICATION; SUBROGATION
 
Section 11.1  GENERAL INDEMNIFICATION.
 
(a)  Borrower shall indemnify, defend and hold Lender and Trustee harmless
against: (i) any and all claims for brokerage, leasing, finder's or similar fees
which may be made relating to the Property or the Debt, and (ii) any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Lender's reasonable attorneys' fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Lender or Trustee in connection
with the Debt, this Security Instrument, the Property, or any part thereof, or
the exercise by Lender or Trustee of any rights or remedies granted to it under
this Security Instrument (other than those arising solely from a state of facts
that first came into existence after Lender acquired title to the Property
through foreclosure or a deed in lieu thereof); provided, however, that nothing
herein shall be construed to obligate Borrower to indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses enacted against,
imposed on or incurred by Lender by reason of Lender's willful misconduct or
gross negligence.
 
(b)  If Lender is made a party defendant to any litigation or any claim is
threatened or brought against Lender concerning the secured indebtedness, this
Security Instrument, the Property, or any part thereof, or any interest therein,
or the construction, maintenance, operation or occupancy or use thereof, then
Lender shall notify Borrower of such litigation or claim and Borrower shall
indemnify, defend and hold Lender harmless from and against all liability by
reason of said litigation or claims, including reasonable attorneys' fees
(together with reasonable appellate counsel fees, if any). The right to such
attorneys' fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Lender in any such litigation or claim of the type
described in this Subsection 11.1(b), whether or not any such litigation or
claim is prosecuted to judgment, shall be deemed to have accrued on the
commencement of such claim or action and shall be enforceable whether or not
such claim or action is prosecuted to judgment. If Lender commences an action
against Borrower to enforce any of the terms hereof or to prosecute any breach
by Borrower of any of the terms hereof or to recover any sum secured hereby,
Borrower shall pay to Lender its reasonable attorneys' fees (together with
reasonable appellate counsel fees, if any) and expenses. If Borrower breaches
any term of this Security Instrument, Lender may engage the services of an
attorney or attorneys to
 


--------------------------------------------------------------------------------



protect its rights hereunder, and in the event of such engagement following any
breach by Borrower, Borrower shall pay Lender reasonable attorneys' fees
(together with reasonable appellate counsel fees, if any, and fees in any
bankruptcy or insolvency proceeding) and expenses incurred by Lender, whether or
not an action is actually commenced against Borrower by reason of such breach.
All references to “attorneys” in this Subsection 11.1(b) and elsewhere in this
Security Instrument shall include without limitation any attorney or law firm
engaged by Lender and Lender's in-house counsel, and all references to “fees and
expenses” in this Subsection 11.1(b) and elsewhere in this Security Instrument
shall include without limitation any fees of such attorney or law firm and any
allocation charges and allocation costs of Lender's in-house counsel.
 
(c)  A waiver of subrogation shall be obtained by Borrower from its insurance
carrier and, consequently, Borrower waives any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for loss of
or damage to Borrower, the Property, Borrower's property or the property of
others under Borrower's control from any cause insured against or required to be
insured against by the provisions of this Security Instrument.
 
Section 11.2  ENVIRONMENTAL INDEMNIFICATION.
 
The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or future danger to human health or the environment or
relating to any wrongful death, personal injury or property damage that is
caused by or related to the presence, growth, proliferation, reproduction,
dispersal, or contact with any biological organism or portion thereof, including
molds or other fungi, bacteria or other microorganisms or any etiologic agents
or materials. The term "Environmental Law" includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law:
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property
 


--------------------------------------------------------------------------------



to any governmental authority or other person or entity, whether or not in
connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; and relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or the
presence of biological or etiologic agents or materials or use, management, or
maintenance of the Property.
 
The term “Environmental Lien” includes but is not limited to any lien or other
encumbrance imposed pursuant to Environmental Law, whether due to any act or
omission of Borrower or any other person or entity.
 
The term “Hazardous Substances” includes but is not limited to any and all
substances, biological and etiologic agents or materials (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
lead-based paints, radon, radioactive materials, flammables and explosives, and
any biological organism or portion thereof (living or dead), including molds or
other fungi, bacteria or other microorganisms, or any etiologic agents or
materials.
 
The term “Indemnified Parties” includes but is not limited to Lender, any person
or entity who is or will have been involved in originating the Loan evidenced by
the Note, any person or entity who is or will have been involved in servicing
the Loan, any person or entity in whose name the encumbrance created by this
Security Instrument is or will have been recorded, persons and entities who may
hold or acquire or will have held a full or partial interest in the Loan
(including but not limited to those who may acquire any interest in Securities,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other person or entity who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including but not limited to any
successors by merger, consolidation or acquisition of all or a substantial part
of Lender's assets and business.
 
The term “Losses” includes but is not limited to any claims, suits, liabilities
(including but not limited to strict liabilities), administrative or judicial
actions or proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, costs of
Remediation (whether or not performed voluntarily), judgments, award, amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys' fees, engineer's fees, environmental consultants'
fees and investigation costs
 


--------------------------------------------------------------------------------



(including but not limited to costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings.
 
The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances, which requires
reporting to any governmental Authority or which could result in a violation of
any Environmental Law.
 
The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to cleanup, detoxify, decontaminate,
contain or otherwise remediate any Hazardous Substance; any actions to prevent,
cure or mitigate any Release of any Hazardous Substance; any action to comply
with any Environmental Laws or with any permits issued pursuant thereto; any
inspection, investigation, study, monitoring, assessment, audit, sampling and
testing, laboratory or other analysis, or evaluation relating to any Hazardous
Substances or to anything referred to in this Article 11.
 
Section 11.3  DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of claim or proceeding. Upon demand,
Borrower shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.
 
Section 11.4  SURVIVAL OF INDEMNITIES. Notwithstanding any provision of this
Security Instrument or any other Loan Document to the contrary, the provisions
of Section 11.1 and Section 11.2, and Borrower's obligations thereunder, shall
survive (a) the repayment of the Note, (b) the foreclosure of this Security
Instrument, and (c) the release (or reconveyance, as applicable) of the lien of
this Security Instrument.
 
ARTICLE 12 -   SECURITY AGREEMENT
 
Section 12.1  SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a "security agreement" within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. Borrower by executing and delivering this Security
Instrument has granted and hereby grants to Lender, as security for the
Obligations, a security interest in the Property to the full extent that the
Property may be
 


--------------------------------------------------------------------------------



subject to the Uniform Commercial Code (said portion of the Property so subject
to the Uniform Commercial Code being called in this paragraph the “Collateral”).
Borrower hereby authorizes Lender to prepare and file, in form and substance
satisfactory to Lender, such financing statements, continuation statements,
other uniform commercial code forms and shall pay all expenses and fees in
connection with the filing and recording thereof, and such further assurances as
Lender may from time to time, reasonably consider necessary to create, perfect,
and preserve Lender's security interest herein granted. This Security Instrument
shall also be effective as a "fixture filing" as to property which is or is to
become fixtures. Information concerning the security interest herein granted may
be obtained from the parties at the addresses of the parties set forth in the
first paragraph of this Security Instrument. If an Event of Default shall occur,
Lender, in addition to any other rights and remedies which they may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing, the right to
take possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender, Borrower shall at its
expense assemble the Collateral and make it available to Lender at a convenient
place acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including legal expenses and attorneys' fees, incurred or paid by
Lender in protecting the interest in the Collateral and in enforcing the rights
hereunder with respect to the Collateral. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Borrower. The
proceeds of any disposition of the Collateral, or any part thereof, may be
applied by Lender to the payment of the Obligations in such priority and
proportions as Lender in its discretion shall deem proper. Borrower shall
promptly advise Lender of the accrual of any commercial tort claims involving
the Property. In the event of any change in name, identity, structure, or
jurisdiction or form of organization of any Borrower, such Borrower shall notify
Lender thereof, and Lender shall be authorized to prepare and file such Uniform
Commercial Code forms as Lender may deem necessary to maintain the priority of
Lender's lien upon and security interest in the Collateral, and Borrower shall
pay all expenses and fees in connection with such filing. Lender shall also be
authorized to prepare and file such other additional Uniform Commercial Code
forms or continuation statements as Lender shall deem necessary, and Borrower
shall pay all expenses and fees in connection with the filing thereof, it being
understood and agreed, however, that no such additional documents shall increase
Borrower's obligations under the Note, this Security Instrument and the Other
Loan Documents. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
Borrower's attorney-in-fact, in connection with the Collateral covered by this
Security Instrument. Notwithstanding the foregoing, Borrower shall appear and
defend in any action or proceeding which affects or purports to affect the
Property and any interest or right therein, whether such proceeding affects
title or any other rights in the Property (and in conjunction therewith,
Borrower shall fully cooperate with Lender in the event Lender is a party to
such action or proceeding).
 


--------------------------------------------------------------------------------





 
Section 12.2  FIXTURE FILING INFORMATION. The information in the subsections
below this paragraph is provided in connection with the filing of this Security
Instrument as a financing statement as referred to above, and the Borrower
hereby represents and warrants such information to be true and complete as of
the date of this Security Instrument.
 
(a)  The Borrower is the record owner of the real estate described in this
Security Instrument. The name and mailing address of the record owner of the
real estate described in this Security Instrument is set forth in the first
paragraph of this Security Instrument.
 
(b)  For purposes of the Uniform Commercial Code, Borrower is the Debtor. The
name, mailing address, type of organization and state of formation of the Debtor
(Borrower) is set forth in the first paragraph of this Security Instrument. The
Organizational Identification Number of the Borrower is 0531986.
 
(c)  For purposes of the Uniform Commercial Code, the Lender is the Secured
Party. The name and mailing address of the Secured Party (Lender) is:
 
JPMorgan Chase Bank, N.A.
c/o ARCap Servicing, Inc.
5221 North O'Connor Boulevard, Suite 600
Irving, Texas 75039
Attention: Loan Servicing


(d)  This document covers goods which are or are to become fixtures.
 
ARTICLE 13 -   WAIVERS
 
Section 13.1  MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all persons
to the extent permitted by applicable law.
 
Section 13.2  WAIVER OF NOTICE. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Security Instrument specifically and expressly provides for the giving of notice
by Lender to Borrower and except with respect to matters for which Lender is
required by applicable law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect
 


--------------------------------------------------------------------------------



to any matter for which this Security Instrument does not specifically and
expressly provide for the giving of notice by Lender to Borrower.
 
Section 13.3  SOLE DISCRETION OF LENDER. Wherever pursuant to this Security
Instrument Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory shall be in the sole discretion of Lender and
shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.
 
Section 13.4  SURVIVAL. Subject to the limitations provided in Section 10 of the
Note, the indemnifications made pursuant to Article 11, shall continue
indefinitely in full force and effect and shall survive and shall in no way be
impaired by: any satisfaction or other termination of this Security Instrument,
any assignment or other transfer of all or any portion of this Security
Instrument or Lender's interest in the Property (but, in such case, shall
benefit both Indemnified Parties and any assignee or transferee), any exercise
of Lender's rights and remedies pursuant hereto including but not limited to
foreclosure or acceptance of a deed in lieu of foreclosure, any exercise of any
rights and remedies pursuant to the Note or any of the Other Loan Documents, any
transfer of all or any portion of the Property (whether by Borrower or by Lender
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Note or the Other
Loan Documents, and any act or omission that might otherwise be construed as a
release or discharge of Borrower from the obligations pursuant hereto. Nothing
herein shall be deemed to create any liability for original Borrower, to the
extent it has been released from liability arising subsequent to a Permitted
Transfer.
 
Section 13.5  WAIVER OF TRIAL BY JURY. BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO (A) ALLEGATIONS THAT A
PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR PENALTIES OR
DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE
PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL REASONABLENESS,
OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR CONFIDENTIAL
RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO, INSTRUMENTALITY,
FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE,
INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH
PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER,
LIBEL OR DAMAGE TO REPUTATION.
 


--------------------------------------------------------------------------------



THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
 
Section 13.6  WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY. In the event of the
filing of any voluntary or involuntary petition under the Bankruptcy Code by or
against Borrower (other than an involuntary petition filed by or joined in by
Lender), the Borrower shall not assert, or request any other party to assert,
that the automatic stay under § 362 of the Bankruptcy Code shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights it has by virtue of this Security Instrument, or
any other rights that Lender has, whether now or hereafter acquired, against any
guarantor of the Debt. Further, Borrower shall not seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to § 105 of the
Bankruptcy Code or any other provision therein to stay, interdict, condition,
reduce or inhibit the ability of Lender to enforce any rights it has by virtue
of this Security Instrument against any guarantor of the Debt. The waivers
contained in this paragraph are a material inducement to Lender's willingness to
enter into this Security Instrument and Borrower acknowledges and agrees that no
grounds exist for equitable relief which would bar, delay or impede the exercise
by Lender of Lender's rights and remedies against Borrower or any guarantor of
the Debt.
 
ARTICLE 14 -   NOTICES
 
Section 14.1  NOTICES. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged, (ii) one (1)
Business Day after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, addressed as follows:
 
If to Borrower:  (COMPANY SUBSIDIARY)
c/o Equity Inns
7700 Wolf River Blvd.
Germantown, Tennessee 38138
Attention: Michelle Chatfield
Facsimile No.: (901) 754-2374


--------------------------------------------------------------------------------





If to Trustee: Chicago Title Insurance Company
701 5th Avenue
Suite 3400
Seattle, Washington 98104
Attention: ____________
Facsimile No.: _______________


If to Lender: JPMorgan Chase Bank, N.A.
c/o ARCap Servicing, Inc.
5221 North O'Connor Boulevard, Suite 600
Irving, Texas 75039
Attention: Wesley Wolf
Facsimile No.: (972) 868-5493


With a copy to: Stites & Harbison, PLLC
400 W. Market Street
Suite 1800
Louisville, Kentucky 40202
Attention: Barry A. Hines, Esq.
Facsimile No.: (502) 587-6391


or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this subsection, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.
 
Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.
 
ARTICLE 15 -   APPLICABLE LAW
 
Section 15.1  GOVERNING LAW; JURISDICTION. This Security Instrument shall be
governed by and construed in accordance with applicable federal law and the laws
of the state where the Property is located, without reference or giving effect
to any choice of law doctrine. Borrower hereby irrevocably submits to the
jurisdiction of any court of competent jurisdiction located in the state in
which the Property is located in connection with any proceeding arising out of
or relating to this Security Instrument.
 
Section 15.2  USURY LAWS. This Security Instrument and the Note are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the Debt at a rate which could subject the holder of the Note to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Borrower is at
any time required or obligated to pay interest on the Debt at a rate in excess
of such
 


--------------------------------------------------------------------------------



maximum rate, the rate of interest under the Security Instrument and the Note
shall be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of the Note. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.
 
Section 15.3  PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.
 
ARTICLE 16 -   SECONDARY MARKET
 
Section 16.1  TRANSFER OF LOAN. Lender may, at any time, sell, transfer or
assign the Note, this Security Instrument and the Other Loan Documents, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(the “Securities”). Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities or any Rating Agency (as
hereinafter defined) rating such Securities (collectively, the “Investor”) and
each prospective Investor, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, and
the Property, whether furnished by Borrower, any Guarantor, or otherwise, as
Lender determines necessary or desirable. The term “Rating Agency” shall mean
each statistical rating agency that has assigned a rating to the Securities.
 
Section 16.2  SALE OF NOTES AND SECURITIZATION. Lender may, at any time, sell,
transfer or assign the Note, this Security Instrument and the Other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities (the “Securities”) evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securitization”). Lender may
forward to each purchaser, transferee, assignee, servicer, participant, investor
in such Securities or any Rating Agency (as hereinafter defined) rating such
Securities (collectively, the “Investor”) and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to the Debt and to Borrower, Lessee, any Guarantor and the Property, whether
furnished by Borrower, any Guarantor or otherwise, as Lender determines
necessary or desirable. Borrower shall cooperate and shall cause Lessee to
cooperate with
 


--------------------------------------------------------------------------------



Lender in effecting any such Securitization and shall cooperate to implement all
requirements imposed by any Rating Agency involved in any Securitization;
provided that neither Borrower no Lessee shall incur any additional obligations
not originally contemplated in the Loan Documents. Borrower shall provide and
shall cause Lessee to provide such information and documents relating to
Borrower, Lessee, the Property and any additional tenants of the Property as
Lender may reasonably request in connection with such Securitization. In
addition, Borrower shall make available and cause Lessee to make available to
Lender all information concerning its business and operations that Lender may
reasonably request. It is understood that the information provided by Borrower
and Lessee to Lender may ultimately be incorporated into the offering documents
for the Securitization and thus Investors may also see some or all of the
information. Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the written information supplied
by, or on behalf of, Borrower and Lessee. The term “Rating Agency” shall mean
each statistical rating agency that has assigned a rating to the Securities. Any
transfer of the Loan pursuant to this Section 16.1 shall be at Lender's expense.
 
ARTICLE 17 -   COSTS
 
Section 17.1  PERFORMANCE AT BORROWER'S EXPENSE. Borrower acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination (excluding the scheduled maturity of the Note) of its
loans, (b) the release or substitution of collateral therefor, (c) obtaining
certain consents, waivers and approvals with respect to the Property, (d)
reviewing leases, easements, or any other document submitted by or on behalf of
Borrower to Lender for review or approval, or (e) determining, at Borrower's
request, Borrower's satisfaction of any condition under the Loan Documents (the
occurrence of any of the above shall be called an “Event”). Borrower hereby
acknowledges and agrees to pay, immediately, upon demand, all such fees (as the
same may be increased or decreased from time to time), including Lender's
reasonable outside legal fees.
 
Section 17.2  ATTORNEY'S FEES FOR ENFORCEMENT. (a) Borrower shall pay all
reasonable outside legal fees incurred by Lender in connection with (i) the
preparation of the Note, this Security Instrument and the Other Loan Documents
and (ii) the items set forth in Section 17.1 above, and (b) Borrower shall pay
to Lender on demand any and all expenses, including outside legal expenses and
attorneys' fees, incurred or paid by Lender in protecting its interest in the
Property or Personal Property and/or collecting any amount payable or in
enforcing its rights hereunder with respect to the Property or Personal
Property, whether or not any legal proceeding is commenced hereunder or
thereunder, together with interest thereon at the Default Rate from the date of
payment or incurring by Lender until paid by Borrower.
 
ARTICLE 18 -   DEFINITIONS
 
Section 18.1  GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word "Borrower"
 


--------------------------------------------------------------------------------



shall mean "each Borrower and any subsequent owner or owners of the Property or
any part thereof or any interest therein," the word "Lender" shall mean "Lender
and any subsequent holder of the Note," the word "Note" shall mean "the Note and
any other evidence of indebtedness secured by this Security Instrument," the
word “person” shall include an individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, and any other
entity, the word "Property" shall include any portion of the Property and any
interest therein, and the phrases “attorneys' fees” “legal fees” and “counsel
fees” shall include any and all outside attorneys', paralegal and law clerk fees
and disbursements, including, but not limited to, fees and disbursements at the
pre- trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder.
 
ARTICLE 19 -   MISCELLANEOUS PROVISIONS
 
Section 19.1  NO ORAL CHANGE. This Security Instrument, the Note, and the Other
Loan Documents and any provisions hereof or thereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
 
Section 19.2  LIABILITY. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Security Instrument shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns forever.
 
Section 19.3  INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Note or this Security Instrument is held to be invalid, illegal or unenforceable
in any respect, the Note and this Security Instrument shall be construed without
such provision.
 
Section 19.4  HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
Section 19.5  DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
 
Section 19.6  NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.
 


--------------------------------------------------------------------------------





 
Section 19.7  SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower's obligations hereunder, under the Note and the Other Loan Documents
and the performance and discharge of the Other Obligations.
 
Section 19.8  ENTIRE AGREEMENT. The Note, this Security Instrument and the Other
Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Debt and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect thereto. Borrower hereby acknowledges
that, except as incorporated in writing in the Note, this Security Instrument
and the Other Loan Documents, there are not, and were not, and no persons are or
were authorized by Lender to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
transaction which is the subject of the Note, this Security Instrument and the
Other Loan Documents.
 

ARTICLE 20 -   
TRUSTEE

 
Trustee may resign by the giving of notice of such resignation in writing or
verbally to Lender. If Trustee shall die, resign, or become disqualified from
acting in the execution of this trust, or if, for any reason, Lender shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Lender shall have full power to appoint a
substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers, and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Lender, and if such Lender be a corporation
and such appointment be executed in its behalf by any officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation. Borrower hereby
ratifies and confirms any and all acts which the aforenamed Trustee, or his
successor or successors in this trust, shall do lawfully by virtue hereof. If
multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Security Instrument or applicable law. Any substitute Trustee
appointed pursuant to any of the provisions hereof shall, without any further
act, deed, or conveyance, become vested with all the estates, properties,
rights, powers, and trusts of its or his predecessor in the rights hereunder
with
 


--------------------------------------------------------------------------------



like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Lender or of the substitute Trustee, the Trustee ceasing to
act shall execute and deliver any instrument transferring to such substitute
Trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute Trustee so appointed in the Trustee's place. No fees or expenses
shall be payable to Trustee, except in connection with a foreclosure of the
Property or any part thereof or, to the extent joinder of Trustee is required
under applicable law, in connection with the release of the Property following
payment in full of the Debt.
 


 
ARTICLE 21 -   SPECIAL STATE OF WASHINGTON PROVISIONS
 
Section 21.1  ACCELERATION; REMEDIES. Upon Borrower's breach of any covenant or
agreement of Borrower in this Security Instrument, including, but not limited to
the covenants to pay when due any sums secured by this Security Instrument,
Lender at Lender's option may declare all of the sums secured by this Security
Instrument to be immediately due and payable without further demand. After
giving Borrower notice of default, Lender may request that Trustee exercise the
power of sale and any other remedies permitted by applicable law or provided
herein. Borrower acknowledges that the power of sale herein granted may be
exercised without prior judicial hearing. Borrower has the right to bring an
action to assert the non-existence of a breach or any other defense of Borrower
to sale. Lender and Trustee shall be entitled to collect all costs and expenses
incurred in pursuing such remedies, including, but not limited to, attorney's
fees and costs of documentary evidence, abstracts and title reports.
 
If Lender invokes the power of sale, Lender shall give written notice to Trustee
of the occurrence of an Event of Default and of Lender's election to cause the
Property to be sold. Trustee and Lender shall give such notices as the laws of
the State of Washington may require to Borrower and to such other persons as the
laws of the State of Washington prescribe, and after the lapse of such time as
may be required by applicable law. Trustee shall sell the Property according to
the laws of the State of Washington. Trustee may sell the Property at the time
and place and under the terms designated in the notice of sale in one or more
parcels and in such order as Trustee may determine. Trustee may postpone sale of
all or any parcel of the Property as provided by law. Lender or Lender's
designee may purchase the Property at any sale.
 
Trustee shall deliver to the purchaser Trustee's deed conveying the Property so
sold without any covenant or warranty, expressed or implied. The recitals in the
Trustee's deed shall be prima facie evidence of the truth of the statements made
therein. Trustee shall apply the proceeds of the sale in the following order:
(a) to all costs and expenses of the sale, including, but not limited to,
Trustee's and attorney's fees and costs of title evidence; (b) to all sums
secured by this Security Instrument in such order as Lender, in Lender's sole
discretion, directs; and (c) the excess, if any, to the clerk of the superior
court of the county in which the sale took place.
 


--------------------------------------------------------------------------------





 
Section 21.2  RECONVEYANCE. Upon payment of all sums secured by this Security
Instrument, Lender shall request Trustee to reconvey the Property and shall
surrender this Security Instrument and all notes evidencing indebtedness secured
by this Security Instrument to Trustee. Trustee shall reconvey the Property
without warranty to the person or persons legally entitled thereto. Such person
or persons shall pay Trustee's reasonable costs incurred in so reconveying the
Property.
 
Section 21.3  SUBSTITUTE TRUSTEE. In accordance with applicable law, Lender may
from time to time appoint a successor trustee to any Trustee appointed hereunder
who has ceased to act. Without conveyance of the Property, the successor trustee
shall succeed to all the title, power and duties conferred upon the Trustee
herein and by applicable law.
 
Section 21.4  USE OF PROPERTY. The Property is not used principally for
agricultural or farming purposes.
 
Section 21.5  NO ORAL AGREEMENTS. NOTICE IS HEREBY GIVEN THAT ORAL AGREEMENTS OR
ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, MODIFY LOAN TERMS, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 


ARTICLE 22 -   ASSIGNMENT OF CONTRACTS PROVISIONS
 
In connection with the Borrower's assignment of Assignment of Contracts to
Lender pursuant to this Security Instrument, Borrower hereby makes the following
warranties, representations and covenants to Lender:
 
(a) Borrower hereby irrevocably directs the grantor or licensor of or the
contracting party under the Operating Agreements (as defined in the Assignment
of Contracts), to the extent permitted by the Operating Agreements and under any
recognition or other agreement executed by such grantor, licensor or contracting
party, upon Lender's unilateral demand, to recognize and accept Lender as the
holder of the Operating Agreements for any and all purposes as fully as it would
recognize and accept Borrower or Lessee and Borrower's or Lessee's performance
thereunder;


(b) Subject to the other provisions of this Security Instrument and the Loan
Documents, for so long as no Event of Default shall have occurred and be
continuing, Lessee may exercise all of its rights and privileges under the
Operating Agreements. Lessee's, and Borrower's (if applicable), rights under the
immediately preceding sentence shall immediately cease and terminate upon and
during the continuance of any such Event of Default;


--------------------------------------------------------------------------------





(c) Borrower has the full power, right and authority to assign the Assignment of
Contracts to Lender;


(d) Borrower has not sold, assigned, transferred, mortgaged, pledged or
otherwise hypothecated any such right or interest under the Operating Agreements
to any person other than Lender and has not executed any other document or
instrument that might prevent or limit Lender from operating under or realizing
the benefits of the terms, conditions and provisions of this Security
Instrument;


(e) No authorizations, consents, approvals, licenses, permits, filings or
registrations with any governmental authority or agency are necessary for the
execution, delivery or performance by Borrower of this Security Instrument in
connection with the assignment of the Assignment of Contracts or for the
validity or enforceability of such assignment;


(f) Borrower has delivered, or caused to be delivered, to Lender a true, correct
and completely executed copy of the Operating Agreements, which are valid and
enforceable in accordance with their terms, are in full force and effect and, as
of the date hereof and have not been canceled, amended, modified, assigned,
supplemented or superseded in any manner whatsoever;


(g) Borrower shall timely perform and observe all of Borrower's covenants,
conditions, obligations and agreements, if any (and require Lessee to timely
perform and observe all of Lessee's covenants, conditions, obligations and
agreements) under the Operating Agreements and shall not suffer or permit any
material delinquency on its part to exist thereunder;


(h) Borrower shall not and shall not allow Lessee to, without Lender's prior
written consent: (i) sell, assign, transfer, mortgage, pledge or otherwise
hypothecate the Operating Agreements or any right or interest therein or
thereunder, or (ii) cancel, terminate, amend, supplement or modify the Operating
Agreements, except for non-material changes in the ordinary course of business;


(i) Borrower shall use commercially reasonable efforts to (or cause Lessee to)
enforce or secure the performance of each and every material obligation,
covenant, condition and agreement to be performed by the tenants under any
leases to ensure that tenants maintain the Operating Agreements;
 
(j) Nothing contained herein shall operate or be construed to obligate Lender to
perform any of the terms, covenants or conditions contained in the Operating
Agreements or otherwise to impose any obligation upon Lender with respect to the
Operating Agreements. Notwithstanding anything herein to the contrary: (i) the
operating tenants shall remain liable in respect of the Operating Agreements to
the extent


--------------------------------------------------------------------------------



set forth therein to perform and satisfy all of its duties and obligations
thereunder to the same extent as if this Assignment had not been executed and
(ii) Lender's exercise of any rights or remedies hereunder shall not release
Borrower from any of Borrower's duties, obligations or liabilities under the
Operating Agreements;


(k) Borrower shall (and shall required Lessee to), from time to time upon
Lender's written request, promptly execute and deliver such further documents
and take such further action as Lender may reasonably request in order create,
preserve, perfect, protect or confirm the assignment granted hereby or to enable
Lender to exercise and enforce its rights and remedies hereunder. All of the
foregoing shall be undertaken at Borrower's expense, including, without
limitation: (a) all filing, registration and recording fees, if any; and (b) all
stamp taxes and other taxes, charges and similar impositions in connection
therewith; and


(l) Lender is hereby appointed Borrower's attorney-in-fact (which appointment is
coupled with an interest and is irrevocable) for the purpose of carrying out the
provisions of this Article 21 and taking any action and executing any
instruments which Lender may deem necessary or desirable to effect the intents
and purposes hereof including, without limitation, the right to sign and file
any financing statement (or amendment or extension thereof) deemed necessary by
Lender in connection herewith and the right to transfer any liquor licenses or
other licenses applicable to the Property.


ARTICLE 23 -   OPERATING LEASE PROVISIONS
 
(a)  Borrower will, or, if applicable, will cause Lessee to: (i) observe all
applicable terms, covenants, obligations and conditions of this Security
Instrument, (ii) pay the rent reserved by the Operating Lease as the same
becomes due and payable; (iii) promptly perform and observe all of the
covenants, agreements, obligations and conditions required to be performed and
observed by the Lessee under the Operating Lease, and do all things necessary to
preserve and keep unimpaired its rights thereunder; (iv) promptly notify Lender
in writing of the commencement of a proceeding under the federal bankruptcy laws
by or against Lessee; (v) if any of the indebtedness secured hereby remains
unpaid at the time when notice may be given by the Lender under the Operating
Lease of the exercise of any right to renew or extend the term of the Operating
Lease, promptly give notice to the Borrower of the exercise of such right of
extension or renewal; (vi) in case any proceeds of insurance upon the Property
or any part thereof are deposited with any person other than Lender, promptly
notify Lender in writing of the name and address of the person with whom such
proceeds have been deposited and the amount so deposited; (vii) promptly notify
the Lender in writing of the receipt by the Lessee of any notice (other than
notices customarily sent on a regular periodic basis) from the Borrower under
the Operating Lease and of any notice noting or claiming any default by the
Lessee in the performance or observance of any of the terms, covenants, or
conditions on the part of the Lessee to be performed or observed under the
Operating Lease; (viii) promptly notify the Lender in writing of the receipt by
the Lessee of any
 


--------------------------------------------------------------------------------



notice from the Borrower of any termination of the Operating Lease; (ix)
promptly cause a copy of each such notice received by the Lessee from the
Borrower under the Operating Lease to be delivered to the Lender, and (x)
promptly notify Lender in writing of any request made by either party to the
Operating Lease to the other party thereto for arbitration or appraisal
proceedings, and of the institution of any arbitration or appraisal proceedings
and promptly deliver to Lender a copy of the determination of the arbitrators or
appraisers in each such proceeding.
 
(b)  Borrower will not terminate or cancel the Operating Lease; and will not,
without the prior written consent of Lender modify, change, supplement, alter or
amend the Operating Lease, either orally or in writing.
 
(c)  Unless Lender shall otherwise expressly consent in writing, the fee title
to the real property demised by the Operating Lease and the leasehold estate
thereunder shall not merge, but shall always remain separate and distinct,
notwithstanding the union of such estates either in the Borrower or in a third
party by purchase or otherwise.
 
[SIGNATURES ON FOLLOWING PAGE]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower
effective the day and year first above written.
 


 


--------------------------------------------------------------------------------




BORROWER:


(COMPANY SUBSIDIARY), a _________ limited partnership


By: (COMPANY SUBSIDIARY), a _________ corporation, its sole general partner




By:      
Name:      
Title:      




STATE OF  )
) ss.
COUNTY OF  )


I certify that I know or have satisfactory evidence that
_________________________________ is the person who appeared before me, and said
person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
_________________________________ of (COMPANY SUBSIDIARY), a _________
corporation, the sole general partner of (COMPANY SUBSIDIARY), a _________
limited partnership to be the free and voluntary act of such party for the uses
and purposes mentioned in the instrument on behalf of said corporation and
limited partnership.


Dated: ________________________


 
 
 
[SEAL]
 
 
 
 
 
 
Notary Public
Print Name     
My commission expires     
 
 





 


 


--------------------------------------------------------------------------------




EXHIBIT A
 
(Description of Land)
 
All of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate, lying and being described as follows:
 

